 



Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
by and between
DATASCOPE CORP.
and
MINDRAY MEDICAL INTERNATIONAL LIMITED
Dated as of March 10, 2008
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions and Interpretations
    1  
 
       
Section 1.1 Certain Definitions
    1  
 
       
ARTICLE II Closing
    13  
 
       
Section 2.1 Closing
    13  
Section 2.2 Assets to be Sold
    14  
Section 2.3 Assumption of Liabilities
    15  
Section 2.4 Purchase Price
    15  
Section 2.5 Excluded Assets
    15  
Section 2.6 Allocation of Purchase Price
    15  
Section 2.7 Transfer Taxes and Value Added Tax; Bulk Sales
    16  
Section 2.8 Non-Assignability of Assets
    16  
Section 2.9 Delivery by Seller
    17  
Section 2.10 Delivery by Buyer
    17  
Section 2.11 Net Working Capital Adjustments; Accounts Receivable Adjustments
    17  
 
       
ARTICLE III Representations and Warranties of Seller
    20  
 
       
Section 3.1 Qualification, Organization, Selling Subsidiaries, etc
    20  
Section 3.2 Corporate Authority Relative to this Agreement; No Violation
    21  
Section 3.3 Title to Property
    22  
Section 3.4 Completeness of Assets
    22  
Section 3.5 Financial Statements
    23  
Section 3.6 Absence of Undisclosed Liabilities
    23  
Section 3.7 Absence of Certain Changes or Events
    23  
Section 3.8 Inventory
    24  
Section 3.9 Assumed Agreements and Material Contracts
    24  
Section 3.10 Intellectual Property Rights
    25  
Section 3.11 Compliance with Laws; Permits
    26  
Section 3.12 Investigations; Litigation
    28  
Section 3.13 Regulatory Compliance
    28  
Section 3.14 Taxes
    29  
Section 3.15 Labor Matters
    30  
Section 3.16 Employee Benefit Plans
    31  
Section 3.17 Environmental Laws and Regulations
    32  
Section 3.18 Insurance
    33  
Section 3.19 Brokerage Fees
    33  
Section 3.20 Relationships with Related Persons
    33  
 
       
ARTICLE IV Representations and Warranties of Buyer
    33  
 
       
Section 4.1 Qualification; Organization
    33  
Section 4.2 Corporate Authority Relative to this Agreement; No Violation
    34  
Section 4.3 Investigations; Litigation
    34  
Section 4.4 Sufficient Funding
    35  

- i - 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.5 No Other Information
    35  
Section 4.6 Access to Information; Disclaimer
    35  
Section 4.7 No Approval Required
    35  
Section 4.8 Brokerage Fees
    35  
 
       
ARTICLE V Conditions to Closing
    36  
 
       
Section 5.1 Conditions Precedent to Buyer’s Obligations
    36  
Section 5.2 Conditions Precedent to Seller’s Obligations
    38  
 
       
ARTICLE VI Certain Covenants
    39  
 
       
Section 6.1 Conduct of Business
    39  
Section 6.2 Investigation
    41  
Section 6.3 Control of Operations
    42  
Section 6.4 Notification of Certain Matters
    42  
Section 6.5 Public Announcements
    42  
Section 6.6 Third Party Consents; Regulatory Approvals; Access
    43  
Section 6.7 Industrial Site Recovery Act
    44  
 
       
ARTICLE VII Post-Closing Covenants
    45  
 
       
Section 7.1 Employee Matters
    45  
Section 7.2 Books and Records; Access
    48  
Section 7.3 Insurance
    49  
Section 7.4 Payments from Third Parties
    50  
Section 7.5 Further Assurances
    50  
Section 7.6 Tax Matters
    51  
Section 7.7 Covenant Not to Compete
    53  
Section 7.8 Non-Solicitation
    54  
 
       
ARTICLE VIII Termination
    55  
 
       
Section 8.1 Termination or Abandonment
    55  
Section 8.2 Effect of Termination
    56    
ARTICLE IX Miscellaneous
    56    
Section 9.1 No Survival of Representations and Warranties
    56  
Section 9.2 Schedule Updates
    56  
Section 9.3 Amendments; Waivers
    56  
Section 9.4 Assignment; Binding Effect
    57  
Section 9.5 Severability
    57  
Section 9.6 Notices
    57  
Section 9.7 Headings
    58  
Section 9.8 Interpretation
    58  
Section 9.9 Counterparts; Effectiveness
    59  
Section 9.10 Entire Agreement; No Third-Party Beneficiaries
    59  
Section 9.11 Payment of Expenses
    59  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.12 Governing Law
    59  
Section 9.13 Jurisdiction; Enforcement
    59  
Section 9.14 WAIVER OF JURY TRIAL
    60  
Section 9.15 No Recourse
    60  
Section 9.16 Determination by Seller
    60  

iii 



--------------------------------------------------------------------------------



 

\

SCHEDULES

     
1.1(a)
  Acquired Assets
1.1(b)
  Agreed List of Employees
1.1(c)
  Assumed Agreements
1.1(d)
  Excluded Agreements
1.1(e)
  Excluded Assets
1.1(f)
  Excluded IP Assets
1.1(g)
  Individuals for Seller’s Knowledge
1.1(h)
  Individuals for Buyer’s Knowledge
1.1(i)
  Products
1.1(j)
  Transferred Copyrights and Know-How
1.1(k)
  Transferred Patents
1.1(l)
  Transferred Trademarks
2.6
  Purchase Price Allocation
3.2(b)
  Seller Approvals
3.2(c)
  Exceptions to No Violation
3.3
  Exceptions to Title to Property
3.4(a)
  Exceptions to Completeness of Assets
3.8
  Inventory
3.9
  Material Contracts
3.10
  Intellectual Property Rights
3.11(e)
  Product Recalls, Field Corrections and Corrective Actions
3.11(f)
  FDA and Governmental Reporting and Investigations
3.11(h)
  Notices and Correspondence from Governmental Entities
3.12
  Legal Proceedings, etc.
3.15
  Collective Agreements
3.16(a)
  Seller Benefit Plans
3.16(c)
  Seller Foreign Plans
3.16(e)
  Title IV Plans
3.20
  Relationships with Related Persons
4.2(b)
  Buyer Approvals
5.1(f)
  Required Consents
6.1(a)
  Conduct of Patient Monitoring Business
6.1(b)
  Certain Events or Changes
7.1(b)
  Severance Plans and Policies
7.1(e)
  Retirement Plans
7.8
  Non-Solicitation

EXHIBITS

     
Exhibit A
  Form of Trademark License Agreement
Exhibit B
  Form of Transition Manufacturing Agreement
Exhibit C
  Form of Transition Services Agreement
Exhibit D
  Financial Statements

- iv -



--------------------------------------------------------------------------------



 



DEFINED TERMS

         
Agreement
    1  
Allocation Schedule
    15  
Artema 338 Election
    52  
Asset Transfer and Assumption Agreements
    14  
Bills of Sale
    14  
Buyer
    1  
Buyer Approvals
    34  
Buyer Change of Control
    54  
Buyer Competing Business
    54  
Buyer Material Adverse Effect
    34  
Buyer Savings Plan
    47  
Buyer’s Report
    18  
Closing
    13  
Closing Date
    13  
Closing Date Net Working Capital
    19  
Consent
    16  
Continuation Period
    46  
Contract Assignments
    14  
Copyright and Know-How Assignments
    14  
Current Assets
    19  
Current Liabilities
    19  
ERISA
    31  
Estimated Closing Date Net Working Capital
    17  
Estimated Net Working Capital Deficiency
    18  
Estimated Net Working Capital Excess
    18  
FDA
    26  
FFDCA
    26  
Final Closing Date Net Working Capital
    19  
Final Net Working Capital Deficiency
    19  
Final Net Working Capital Excess
    19  
FIRPTA Certificate
    37  
Foreign Corrupt Practices Act
    28  
HSR Act
    43  
Independent Accounting Firm
    18  
Interim Balance Sheet Date
    23  
Inventory Summary
    24  
ISRA
    44  
Leave Employees
    45  
Material Adverse Effect
    9  
Material Contracts
    24  
Multiemployer Plan
    31  

v 



--------------------------------------------------------------------------------



 



         
Net Working Capital Dispute Notice
    18  
New Plans
    46  
NIH
    27  
Non-Compete Expiration Date
    53  
OIG
    27  
Patent Assignments
    14  
Resolution Period
    18  
Savings Plan
    47  
Seller
    1  
Seller Approvals
    21  
Seller Benefit Plans
    31  
Seller Change of Control
    53  
Seller Competing Business
    53  
Seller Permits
    27  
Seller’s Additional Environmental Obligations
    45  
Seller’s ISRA Obligations
    44  
Target Closing Date Net Working Capital
    18  
Tax Incentive
    30  
Termination Date
    39  
Total Consideration
    15  
Trademark Assignments
    14  
Transfer Date
    47  
Transfer Period
    16  
Transferred Employees
    45  

vi 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”), dated as of March 10,
2008, is made by and between Datascope Corp., a Delaware corporation (sometimes
referred to herein as “Seller”), and Mindray Medical International Limited, an
exempted company with limited liability under the Companies Law of the Cayman
Islands (sometimes referred to herein as “Buyer”).
WITNESSETH:
     WHEREAS, Seller, through direct and indirect Subsidiaries (as defined
below), is currently engaged in the Patient Monitoring Business (as defined
below); and
     WHEREAS, Seller and the Selling Subsidiaries (as defined below) own, and
Seller and the Selling Subsidiaries desire to sell to Buyer, and Buyer desires
to purchase from Seller and the Selling Subsidiaries, the Purchased Assets (as
defined below), and Buyer is willing to assume the Assumed Liabilities (as
defined below), upon the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in view of the foregoing premises and in consideration of
the mutual covenants, agreements, representations and warranties herein
contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
Section 1.1 Certain Definitions
     For purposes of this Agreement, the following terms will have the following
meanings when used herein:
     “Accounts Receivable” shall mean the trade accounts receivable (including
interest thereon) of the Patient Monitoring Business accrued in the ordinary
course of business, excluding any intercompany accounts receivable and
intercompany loan balances receivable other than any intercompany accounts
receivable arising from the intercompany sale of goods of the Patient Monitoring
Business, including parts and components, that are owing from Seller or any
Affiliate of Seller, as determined in accordance with the Accounting Standards.
For the avoidance of doubt, Accounts Receivable shall be $0 for purposes of the
Estimated Closing Date Net Working Capital and Final Closing Date Net Working
Capital.
     “Accounting Standards” shall mean GAAP.

 



--------------------------------------------------------------------------------



 



     “Acquired Assets” shall mean the tangible and intangible assets of the
Patient Monitoring Business that are described on the Schedule of Acquired
Assets attached hereto as Schedule 1.1(a) that are owned by Seller and the
Selling Subsidiaries, but specifically excluding the Excluded Assets, with such
changes therein between the date hereof and the Closing Date as shall have
occurred in the ordinary course of business in transactions not inconsistent
with any of Seller’s representations, warranties, covenants and agreements set
forth herein.
     “Affiliate” shall mean, as to any Person, any other Person which, directly
or indirectly, controls, or is controlled by, or is under common control with,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of management or policies of a Person,
whether through the ownership of securities or partnership as trustee or
executor by Contract or otherwise.
     “Agreed List of Employees” shall mean the list of employees attached hereto
as Schedule 1.1(b), as agreed by Buyer and Seller, as such list may be amended
thereby between the date hereof and the Closing, and the employees that shall be
Transferred Employees pursuant to applicable laws; provided, however, that such
list shall be deemed to omit any person whose employment with Seller or the
Selling Subsidiaries terminates prior to the Closing Date (for the avoidance of
doubt, not to include those persons terminated on the Closing Date in accordance
with this Agreement).
     “Agreement” shall mean this Agreement and all exhibits and schedules
hereto.
     “Appropriate Remediation Standard” means the remediation standards,
guidelines, policies, regulations, ordinances or other requirements of
Environmental Laws imposed by an applicable Governmental Entity with
jurisdiction consistent with the industrial use of the property as of the
Closing Date.
     “Artema” shall mean Artema Medical AB.
     “Artema Stock” shall mean all outstanding share capital of Artema owned by
Datascope International B.V. Netherlands Filial, a wholly-owned subsidiary of
Seller.
     “Asset Transfer and Assumption Agreements” shall have the meaning set forth
in Section 2.2(b).
     “Assumed Agreements” shall mean those supply agreements, license
agreements, consulting agreements and all other Contracts and Contract rights,
whether written or oral, to which Seller or one of the Selling Subsidiaries is a
party to the extent relating to the operation and conduct of the Patient
Monitoring Business or any of the Purchased Assets and that are listed or
described on the Schedule of Assumed Agreements attached hereto as
Schedule 1.1(c) (including all rights, title, interests in, and claims of Seller
or Seller Subsidiaries thereunder), with such other agreements and changes
therein between the date hereof and the Closing Date as shall have been entered
into or have occurred in accordance with this Agreement, but specifically
excluding the Excluded Agreements.

- 2 -



--------------------------------------------------------------------------------



 



     “Assumed Liabilities” shall mean the following obligations and liabilities:
     (a) all liabilities and obligations of the Patient Monitoring Business and
the Purchased Assets that are expressly included, or expressly reserved for, in
the calculation of Estimated Closing Date Net Working Capital and, when agreed
in accordance with this Agreement, Final Closing Date Net Working Capital and
all liabilities and obligations of the Patient Monitoring Business and the
Purchased Assets arising out of events or conditions occurring on or after the
Closing Date (including in each case, without limitation, all such obligations
and liabilities with respect to the Patient Monitoring Business and the
Purchased Assets under all Assumed Agreements) (except to the extent relating to
receivables not included in the calculation of Estimated Closing Date Net
Working Capital and, when agreed in accordance with this Agreement, Final
Closing Date Net Working Capital), other than with respect to Taxes which are
governed by (g) of this definition of “Assumed Liabilities”;
     (b) all liabilities and obligations under the Assumed Agreements to the
extent assigned to Buyer in accordance with this Agreement other than
liabilities and obligations arising under or relating to breaches of such
Assumed Agreements of which Seller had Knowledge prior to or on the Closing
Date, other than with respect to Taxes which are governed by (g) of this
definition of “Assumed Liabilities”;
     (c) to the extent not included in clause (a) above, all trade payables
outstanding as of the Closing Date to the extent relating to goods or services
to be provided on or after the Closing Date in connection with the Purchased
Assets;
     (d) all liabilities arising out of the manufacture, marketing, distribution
or sale of any Product by Buyer or its Affiliates on or after the Closing Date
(including, without limitation, liability for product returns, warranty
obligations and other product liabilities with respect to such Products,
regardless of the legal theory asserted) and all liabilities arising out of the
sale on or after the Closing Date by Buyer or its Affiliates of Products that
were manufactured by Seller prior to the Closing;
     (e) all liabilities resulting from any claim of intellectual property
infringement to the extent arising out of the manufacture, use or sale of the
Products or the other Purchased Assets by Buyer or its Affiliates on or after
the Closing;
     (f) liability for all costs (including costs, charges and expenses of
customers and associated shipping expenses to such customers, and all customer
claims or deductions and costs associated with damaged products) associated with
the return of any Products sold by the Patient Monitoring Business prior to the
Closing Date;
     (g) all liabilities and obligations for Taxes relating to the ownership or
operation of the Patient Monitoring Business or the Purchased Assets after the
Closing Date;
     (h) all obligations of Buyer contained in this Agreement and the
Transaction Documents;

- 3 -



--------------------------------------------------------------------------------



 



     (i) all liabilities or obligations arising under Environmental Law and to
the extent relating to (i) violations of Environmental Laws prior to the Closing
in connection with the Patient Monitoring Business, (ii) the release (as such
term is defined under CERCLA) of Hazardous Substances on or prior to the Closing
in connection with the Patient Monitoring Business at, on, under or from any
property owned, leased, or otherwise used by Seller or the Selling Subsidiaries
in connection with the Patient Monitoring Business (the “Real Property”) (except
for Seller’s ISRA Obligations and Seller’s Additional Environmental
Obligations), or any off-site location at which Hazardous Substances generated
or originating from any Real Property and transported off-site prior to the
Closing came to be located, (iii) the exposure of any person to Hazardous
Substances used at or generated in connection with the Patient Monitoring
Business, or originating from any Real Property, prior to the Closing; and
     (j) all other liabilities based upon Buyer’s ownership, operation or use of
the Patient Monitoring Business or the Purchased Assets on or after the Closing
Date that are not Excluded Liabilities; other than with respect to Taxes which
are governed by (g) of this definition of “Assumed Liabilities”.
     “Base Purchase Price” means $240 million.
     “Bills of Sale” shall have the meaning set forth in Section 2.2(b).
     “Books and Records” shall mean all books, ledgers, files, reports, plans
and other documents and operating records of Seller and the Selling Subsidiaries
primarily related to or maintained primarily by the Patient Monitoring Business,
whether or not in electronic form, other than books and records which under
applicable Law are required to be retained by the company in possession of such
books and records.
     “Business Day” shall mean any day on which the principal offices of the SEC
in Washington, DC are open to accept filings or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized by Law to close in New York, NY.
     “CFIUS” shall mean the Committee on Foreign Investment in the United
States.
     “Closing” shall have the meaning set forth in Section 2.1.
     “Closing Date” shall have the meaning set forth in Section 2.1.
     “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time.
     “Confidentiality Agreement” shall mean that certain confidentiality
agreement dated November 20, 2007 by and between Buyer and Seller.
     “Contract Assignments” shall have the meaning set forth in Section 2.2(b).

- 4 -



--------------------------------------------------------------------------------



 



     “Contracts” shall mean any contracts, agreements, purchase orders,
licenses, notes, bonds, mortgages, indentures, commitments, leases or other
instruments or obligations, whether written or oral.
     “Conveyancing Documents” means the deeds (including special warranty deeds
(or their local equivalent) and assignment and assumption of lease agreements
and such other documents required to transfer the title of Seller or the
applicable Selling Subsidiaries, as the case may be, in the Transferred Real
Property, to be entered into by Seller and Buyer as of the Closing Date in such
form and upon such terms and conditions as shall be mutually agreed upon by
Seller and Buyer.
     “Copyrights” shall mean all copyrights, applications and registrations and
renewals therefor.
     “Disclosure Schedules” shall mean the schedules referenced in the table of
contents and referred to throughout this Agreement and attached hereto.
     “DPA” shall mean Section 721 of the Defense Production Act of 1950 (50
U.S.C. App. §2170).
     “Environmental Law” shall mean any applicable Law relating to pollution or
protection of the environment (including ambient air, soil, sediment, surface
water or groundwater), in effect as of the date of this Agreement.
     “Environmental Permit” shall mean any federal, state, local, provincial, or
foreign permits, licenses, approvals, consents or authorizations required or
issued by any Governmental Entity under or in connection with any Environmental
Law, including without limitation, any and all orders, consent orders or binding
agreements issued by or entered into with a Governmental Entity under any
applicable Environmental Law.
     “ERISA Affiliate” shall mean any entity that is considered a single
employer with Seller or a Selling Subsidiary under Section 414 of the Code or a
member of the same group as Seller or a Selling Subsidiary pursuant to
Section 4001(a)(14) or 4001(b)(1) of ERISA.
     “Excluded Agreements” shall mean the agreements relating to the Non-PM
Business and the agreements listed on the Schedule of Excluded Agreements
attached hereto as Schedule 1.1(d), including but not limited to all
inter-company agreements between Seller and its Affiliates.
     “Excluded Assets” shall mean all Accounts Receivable as of the Closing
Date, all cash and cash equivalents of Seller and its Subsidiaries (other than
Artema), all Tax assets (including, but not limited to, net operating losses,
Tax credits, Tax refunds, and the right to receive any of the foregoing) of
Seller and, with respect to any Pre-Closing Tax Period, all such Tax Assets of
Artema (in each case, except as otherwise provided in Section 7.6(c)), all
assets relating to any Seller Benefit Plan, Seller Foreign Plan or collective
bargaining, labor or employment agreement

- 5 -



--------------------------------------------------------------------------------



 



or other similar arrangement, the Non-PM Business and/or the property described
on the Schedule of Excluded Assets attached hereto as Schedule 1.1(e).
     “Excluded IP Assets” shall mean the Intellectual Property assets listed on
Schedule 1.1(f).
     “Excluded Liabilities” shall mean every liability and obligation of Seller
and its Affiliates, whether accrued, absolute, contingent or otherwise, other
than Assumed Liabilities, including:
     (a) all liabilities and obligations of the Patient Monitoring Business and
the Purchased Assets arising out of events or conditions occurring prior to the
Closing Date (whether or not claims are made before or after the Closing Date)
but not expressly included or expressly reserved for in the calculation of
Estimated Closing Date Net Working Capital and, when agreed in accordance with
this Agreement, Final Closing Date Net Working Capital (including, without
limitation, all obligations and liabilities with respect to the Patient
Monitoring Business and the Purchased Assets under all Excluded Agreements) that
are not Assumed Liabilities other than those liabilities and obligations
specifically referenced in subparts (c) and (e) hereto;
     (b) all liabilities resulting from any claim of intellectual property
infringement arising out of the manufacture, use or sale prior to the Closing of
the Products or the other Purchased Assets by Seller or its Affiliates (but, for
the avoidance of doubt, not including liabilities arising out of the sale on or
after the Closing Date by Buyer or its Affiliates of Products that were
manufactured by Seller prior to the Closing);
     (c) all payables outstanding as of the Closing Date to the extent relating
to goods or services that have been provided prior to the Closing Date in
connection with the Purchased Assets, except to the extent (i) representing
payments for good or services to be delivered or rendered in connection with the
Purchased Assets after the Closing Date or (ii) expressly included or expressly
reserved for in the calculation of Estimated Closing Date Net Working Capital
and, when agreed in accordance with this Agreement, Final Closing Date Net
Working Capital;
     (d) other than to the extent taken into account in the calculation of
Closing Date Net Working Capital, all liabilities and obligations for Taxes
relating to the ownership or operation of the Patient Monitoring Business or the
Purchased Assets (including, for the avoidance of doubt, Taxes of Artema)
attributable to any Pre-Closing Tax Period and any obligations or liabilities
for Taxes of Seller, its Affiliates (not including Artema for any period
beginning after the Closing Date) and any of the Selling Subsidiaries
(including, for the avoidance of doubt, any Transfer Taxes which are the
responsibility of Seller as provided in Section 2.7 and any other Taxes
resulting from the transactions contemplated by this Agreement), other than any
Transfer Tax to the extent required to be paid by Buyer as provided in
Section 2.7 (Sales and Transfer Taxes and Fees);
     (e) any liability or obligation associated with or related to any Excluded
Assets;

- 6 -



--------------------------------------------------------------------------------



 



     (f) any liabilities or obligations of Seller or any of its Affiliates
incurred, arising from or out of the negotiation, preparation and execution of
this Agreement and the transactions contemplated hereby;
     (g) except as otherwise expressly assumed in this Agreement, all
liabilities arising out of or relating to any employee grievance against Seller
whether or not the affected employees are hired by Buyer, to the extent a claim
with respect to a liability relates to the period prior to the Closing,
including any liabilities or obligations of Seller in connection with any Seller
Benefit Plan, Seller Foreign Plan, or collective bargaining, labor or employment
agreement or other similar arrangement or obligations in respect of retiree
health benefits, including any liability for any payments of any kind whatsoever
under ERISA, or any comparable Laws;
     (h) any liabilities or obligations to stockholders or former stockholders
of Seller;
     (i) any liabilities or obligations arising out of or resulting from
Seller’s compliance or non-compliance with any Law or order;
     (j) any liabilities or obligations under the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109 (the “WARN Act”) (or similar
state statutory scheme);
     (k) Seller’s ISRA Obligations and Seller’s Additional Environmental
Obligations;
     (l) all liabilities and obligations arising out of, relating to, or
resulting from the facts, circumstances or events in respect of, (x) the matter
styled as Patricia Leone v. Datascope Corp. (N.J. Super. Ct., Essex Co. Docket #
ESX-L-9251-07) and (y) the matter styled as The General Hospital Corporation
d/b/a Massachusetts General Hospital, and Welch Allyn Protocol, Inc. v.
Datascope Corp. (D. Mass, Civil Action No. 07-12256); and
     (m) any liabilities of Seller with respect to vacation accruals.
     “Financial Statements” means the (a) unaudited Divisional Balance Sheets of
the Patient Monitoring Business as of December 31, 2007 and June 30, 2007 and
(b) unaudited Operating Results of the Patient Monitoring Business as of
December 31, 2007, June 30, 2007 and June 30, 2006.
     “FIRPTA Certificate” shall have the meaning set forth in Section 5.1(i).
     “Fixtures and Equipment” shall mean all furniture, fixtures, furnishings,
machinery, tooling, vehicles, equipment (including telephone lines and
telecommunication equipment) and other tangible personal property owned by
Seller or a Selling Subsidiary and primarily used or held for use in the
operation of the Patient Monitoring Business at the manufacturing, research and
development and warehousing facility located in Mahwah, New Jersey, the central
warehouse facility in Hoevelaken, The Netherlands, and the sales offices in
Créteil, France, Huntingdon, United Kingdom and Bensheim, Germany; provided,
however, that the term

- 7 -



--------------------------------------------------------------------------------



 



“Fixtures and Equipment” shall not include any Inventory, supplies or property
which is real property, or property which reverts to any landlord under any
lease.
     “GAAP” shall mean generally accepted accounting principles in the United
States, consistently applied.
     “Governmental Entity” shall mean any United States or foreign governmental
or regulatory agency, commission, court, body, entity or authority.
     “Hazardous Substances” shall mean any hazardous, acutely hazardous or toxic
substance or waste, pollutant or contaminant defined and regulated as such under
Environmental Law, including the federal Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”) or the Resource Conservation and
Recovery Act, as amended.
     “Income Tax” shall mean all Taxes based upon, or measured by, or calculated
with respect to, (x) net income or net receipts, proceeds or profits, or
(y) multiple bases (including, but not limited to, corporate franchise and
occupation Taxes) if such Tax is primarily based upon, measured by, or
calculated with respect to one or more bases described in clause (x) above.
     “Income Tax Return” shall mean a Tax Return in respect of an Income Tax.
     “Intellectual Property Rights” shall mean any and all intellectual property
rights and other similar proprietary rights in any jurisdiction, whether
registered or unregistered, whether owned or held for use under license,
including all rights and interests pertaining to or deriving from any patents or
patent applications, trademarks, trade names, service marks, logos, or works of
authorship, copyrights, know-how and trade secrets, including in each case any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing.
     “Inventory” shall mean the inventory of all Products held for sale by the
Base PM Business, including all raw materials, components, work in progress,
spare parts, finished goods and all other materials and supplies to be used or
consumed in the production of finished goods, all inventory in respect of
business and operations relating to the servicing, warranty and repair of
Seller’s and its Subsidiaries’ products and accessories to the extent relating
to the Base PM Business.
     “Knowledge” shall mean (a) with respect to Seller, the actual knowledge of
the individuals listed on Schedule 1.1(g) and (b) with respect to Buyer, the
actual knowledge of the individuals listed on Schedule 1.1(h); in each case,
after due inquiry.
     “Law” shall mean any applicable law (including common law), statute, rule,
regulation, judgment, code, ordinance, order, policies, guidances, guidelines or
decree administered or issued by any Governmental Entity, including the Food and
Drug Administration.
     “Lien” shall mean any lien, claim, mortgage, encumbrance, pledge, security
interest, easement, covenant, restriction, equity or charge of any kind.

- 8 -



--------------------------------------------------------------------------------



 



     “Material Adverse Change” shall mean any fact, circumstance, event, change,
effect or development occurring after the date hereof that has a Material
Adverse Effect.
     “Material Adverse Effect” shall mean any fact, circumstance, event, change,
effect or occurrence that (i) has or would be reasonably likely to have,
individually or in the aggregate, a material adverse effect on the assets,
liabilities, business, results of operations or condition (financial or
otherwise) of the Patient Monitoring Business or (ii) that would be reasonably
likely to prevent or materially delay or materially impair the ability of Seller
or any of the Selling Subsidiaries to consummate the transactions contemplated
hereby; provided, however, that none of the following shall be deemed either
alone or in combination with any of the following to constitute a Material
Adverse Effect:
     (m) any changes in, or conditions, events or occurrences that result in a
change to, the industry in which the Patient Monitoring Business operates
(excluding any such change, condition, event or occurrence that has a materially
disproportionate effect on the Patient Monitoring Business compared with other
companies operating in the same industry);
     (n) any changes in, or conditions, events or occurrences that result in a
change to, the United States economy or capital, financial or securities markets
generally (including effects on such economy or markets resulting from any
regulatory or political conditions or developments, any natural disaster or any
acts of terrorism, sabotage, military action or war (whether or not declared) or
any escalation or worsening thereof but excluding any such change, condition,
event or occurrence that has a materially disproportionate effect on the Patient
Monitoring Business compared with other companies operating in the same
industry);
     (o) any changes in the price or trading volume of Seller’s stock on NASDAQ
Global Select Market (but excluding any fact, change, effect, event or
occurrence that caused or contributed to such change in market price or trading
volume);
     (p) any adverse effect resulting from any change in GAAP or any applicable
United States or foreign, federal, state or local laws, statutes, ordinances,
rules, regulations or agency requirements of any Governmental Entity, or
regulatory requirements, in each case, proposed, adopted or enacted after the
date hereof, or the interpretation or enforcement thereof (but excluding any
such change that has a materially disproportionate effect on the Patient
Monitoring Business compared with other companies operating in the same
industry);
     (q) any changes, developments, events, effects, conditions, occurrences,
actions or omissions (including the loss or departure of employees or any
termination, reduction, loss, or similar negative development in the
relationship of Seller or any of the Selling Subsidiaries with its customers,
suppliers, vendors or other business partners or employees or any cancellation
of or delay in customer orders), in each case resulting from the announcement or
pendency of this Agreement, the transactions contemplated hereby or the proposal
thereof;
     (r) the failure of Seller to meet internal or analysts’ expectations or
projections with respect to the Patient Monitoring Business;

- 9 -



--------------------------------------------------------------------------------



 



     (s) the failure of Seller or any of the Selling Subsidiaries to receive any
necessary approvals from a Governmental Entity for any Product or invention or
the failure of the Seller or any of the Selling Subsidiaries to launch or
release, or announce the launch or release, of any Product or invention; and
     (t) any legal proceedings made or brought by any of the current or former
stockholders of Seller (on their own behalf or on behalf of Seller), or
otherwise under the General Corporation Law of the State of Delaware, arising
out of or related to this Agreement and any of the transactions contemplated
hereby.
     “Non-PM Business” shall mean the business of Seller and its Affiliates
prior to the Closing other than the Patient Monitoring Business.
     “orders” shall mean any orders, judgments, injunctions, awards, decrees or
writs handed down, adopted or imposed by, including any consent decree,
settlement agreement or similar written agreement with, any Governmental Entity.
     “Patent Assignments” shall have the meaning set forth in Section 2.2(b).
     “Patents” shall mean, in any and all countries, patents and patent
applications, invention disclosures, utility models and industrial designs,
together with all continuations, continuations-in-part, divisionals, renewals,
reissues, extensions, and reexaminations, and any application that claims
priority to any of the foregoing.
     “Patient Monitoring Business” shall mean the business and operations of
Seller and the Selling Subsidiaries that are primarily related to its patient
monitoring business (including, without limitation, the manufacturing, design,
installation, configuration, distribution, and sale of physiological monitors
and monitoring systems) (the “Base PM Business”) and certain of the business and
operations relating to the servicing, warranty and repair of the Seller’s and
its Subsidiaries’ products and accessories contemplated under the Transition
Services Agreement; provided, however, that the Patient Monitoring Business
shall not include that portion of the business and operations relating to the
servicing, warranty and repair of Cardiac Assist and InterVascular products and
accessories that will not be subject to the Transition Services Agreement.
     “Permitted Liens” shall mean (a) statutory liens for Taxes not yet due or
delinquent (or which may be paid without interest or penalties) or the validity
or amount of which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP,
(b) mechanics’, carriers’, workers’, repairers’ and other similar liens arising
or incurred in the ordinary course of business relating to obligations as to
which there is no default on the part of Seller or the validity or amount of
which is being contested in good faith by appropriate proceedings, or pledges,
deposits or other liens securing the performance of bids, trade Contracts,
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation) and (c) all covenants,
conditions, restrictions, easements, charges, rights-of-way and similar matters
set

- 10 -



--------------------------------------------------------------------------------



 



forth in any state, local or municipal franchise of Seller which do not
materially interfere with the continued use of the property for the purposes for
which the property is currently being used and do not materially affect the
validity of title of such property
     “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or any other
entity or group (as such term is used in Section 13 of the Securities Exchange
Act of 1934, as amended).
     “Pre-Closing Tax Period” shall mean any taxable period ending on or before
the Closing Date and the portion of any Straddle Period ending on and including
the Closing Date.
     “Products” shall mean products manufactured, marketed, distributed or sold
in connection with the Base PM Business that are described on the Schedule of
Products attached hereto as Schedule 1.1(i).
     “Property Taxes” means real, personal and intangible ad valorem property
Taxes.
     “Purchase Price” shall mean the Base Purchase Price less the Estimated Net
Working Capital Deficiency or plus the Estimated Net Working Capital Excess, as
the case may be, and as may be further adjusted pursuant to Section 2.11.
     “Purchased Assets” shall mean, collectively, the Acquired Assets, the
Assumed Agreements, the Products, the Transferred Real Property, the Transferred
IP Assets and the Artema Stock. For the avoidance of doubt, the Purchased Assets
exclude the Excluded Assets.
     “Regulatory Law” shall mean any and all state, federal and foreign
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws requiring notice to, filings with, or the consent,
clearance or approval of, any Governmental Entity, or that otherwise may cause
any restriction, in connection with the transactions contemplated hereby.
     “SEC” shall mean the Securities and Exchange Commission.
     “Seller Foreign Plan” means each material plan, program or contract that is
subject to or governed by the laws of any jurisdiction other than the United
States, and which would have been treated as a Seller Benefit Plan had it been a
United States plan, program or contract.
     “Seller SEC Documents” shall mean all forms, documents, certifications,
statements and reports, including any amendments thereto, that Seller has filed
with, or otherwise transmitted to, the SEC as it is required to file with, or
otherwise transmit to, the SEC prior to the date hereof.
     “Selling Subsidiaries” shall mean Datascope International B.V. Netherlands
Filial, Datascope BV, Datascope GmbH, Datascope Medical Co., Ltd., Datascope
SARL and Datascope Belgium SPRL, Datascope Investment Corp. and Datascope
Trademark Corp.

- 11 -



--------------------------------------------------------------------------------



 



     “Straddle Period” shall mean any taxable period beginning before and ending
after the Closing Date.
     “Subsidiary” or “Subsidiaries” of any party shall mean any corporation,
partnership, association, trust or other form of legal entity of which (i) more
than 50% of the outstanding voting securities are on the date hereof directly or
indirectly owned by such party or (ii) such party or any Subsidiary of such
party is a general partner (excluding partnerships in which such party or any
Subsidiary of such party does not have a majority of the voting interests in
such partnership).
     “Tax” and Taxes” shall mean (i) any and all federal, state, local or
foreign or provincial taxes, imposts, levies or other assessments, including all
net income, gross receipts, capital, sales, use, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever, including any and all interest, penalties,
fines, additions to tax or additional amounts imposed by any Governmental Entity
in connection with respect thereto and (ii) any transferee liability or
obligations with respect to any items in clause (i) above, whether by contract,
as a successor or otherwise.
     “Tax Returns” shall mean any return, report or similar filing (including
any attached schedules, supplements and additional or supporting material) filed
or required to be filed with respect to Taxes, including any information return,
claim for refund, amended return or declaration of estimated Taxes (and
including any amendments with respect thereto).
     “Taxing Authority” shall mean the United States Internal Revenue Service or
any other taxing authority, whether domestic or foreign, including any state,
county, local or foreign government or any subdivision or taxing agency thereof.
     “Trademark Assignments” shall have the meaning set forth in Section 2.2(b).
     “Trademark License Agreement” shall mean the Trademark License Agreement by
and among Seller and certain of its Subsidiaries, on the one hand, and Buyer, on
the other hand, dated as of the Closing Date, substantially in the form of
Exhibit A attached hereto.
     “Trademarks” shall mean all trademarks, service marks, trade dress, logos,
slogans, trade names, service names, domain names, corporate and business names,
and all applications, registrations, and renewals therefor.
     “Transaction Documents” shall mean the Asset Transfer and Assumption
Agreements, the Transition Manufacturing Agreement, the Trademark License
Agreement and the Transition Services Agreement.

- 12 -



--------------------------------------------------------------------------------



 



     “Transfer Taxes” shall mean any transfer, documentary, sales, use, real
property gains, stamp, registration, and other such similar Taxes and fees. For
the avoidance of doubt, Transfer Taxes shall not include value added Tax.
     “Transferred Copyrights and Know-How” shall mean the intellectual property
listed on Schedule 1.1(j).
     “Transferred IP Assets” shall mean the Transferred Patents, the Transferred
Trademarks and the Transferred Copyrights and Know-How.
     “Transferred Patents” shall mean the Patents listed on Schedule 1.1(k).
     “Transferred Real Property” shall mean real property interests in the
manufacturing, research and development and warehousing facility located in
Mahwah, New Jersey and the central warehouse facility in Hoevelaken, The
Netherlands (including, in each case, all improvements, structures, fixtures and
appurtenant thereto).
     “Transferred Trademarks” shall mean the Trademarks listed on
Schedule 1.1(l) hereto.
     “Transition Manufacturing Agreement” shall mean the Transition
Manufacturing Agreement to be executed by and between Seller and Buyer as of the
Closing Date, substantially in the form of Exhibit B attached hereto.
     “Transition Services Agreement” shall mean the Transition Services
Agreement be executed by and between Seller and Buyer as of the Closing Date,
substantially in the form of Exhibit C attached hereto.
ARTICLE II
CLOSING
Section 2.1 Closing
     The closing of the purchase and sale of the Purchased Assets and the
assumption of the Assumed Liabilities (the “Closing”) shall take place at the
offices of Dechert LLP, 30 Rockefeller Plaza, New York, New York, 10112, on or
before the second Business Day the satisfaction of all of the conditions to
Closing set forth in Article V (or at such other place and time as the parties
may mutually agree) (sometimes referred to herein as the “Closing Date”). The
parties hereto specifically acknowledge that time is of the essence with respect
to the Closing. All activities of the Patient Monitoring Business on the Closing
Date shall be to the account of Seller.

- 13 -



--------------------------------------------------------------------------------



 



Section 2.2 Assets to be Sold
     (a) On the Closing Date, and subject to the terms and conditions of this
Agreement, Seller shall sell, assign and transfer, and will cause the Selling
Subsidiaries to sell, assign and transfer, to Buyer all of Seller’s and the
Selling Subsidiaries’ right, title and interest in and to the Purchased Assets,
free and clear of all Liens other than Permitted Liens, as provided herein.
     (b) Such transfers will be effected by Seller or one or more Selling
Subsidiaries, as the case may be, transferring to Buyer, in each case, as shall
be mutually agreed upon by Seller and Buyer, pursuant to (i) one or more bills
of sale as shall be necessary to transfer to Buyer good and valid title to all
the Acquired Assets other than Transferred Real Property, free and clear of all
Liens other than Permitted Liens (the “Bills of Sale”), (ii) one or more
assignment and assumption agreements as shall be necessary to assign and
transfer to Buyer all the Assumed Agreements (or portions thereof relating to
the Patient Monitoring Business or the Purchased Assets) to be assigned and
transferred to Buyer at the Closing (the “Contract Assignments”), (iii) the
Conveyancing Documents, (iv) one or more general assignments as shall be
necessary to assign to Buyer all of the rights to the Transferred Trademarks
(the “Trademark Assignments”); provided, however, that it shall be Buyer’s
responsibility to prepare any applicable country trademark assignments and to
record them, at its own expense, following execution by Seller (or the
applicable Selling Subsidiaries), (v) one or more general assignments as shall
be necessary to assign to Buyer all of the rights to the Copyrights comprised in
the Transferred Copyrights and Know-How (the “Copyright and Know-How
Assignments”); provided, however, that it shall be Buyer’s responsibility to
prepare any applicable country copyright assignments and to record them, at its
own expense, following execution by Seller (or the applicable Selling
Subsidiaries), and (vi) one or more general assignments as shall be necessary to
assign to Buyer all of the rights to the Transferred Patents (the “Patent
Assignments” and, together with the Bills of Sale, the Contract Assignments, the
Conveyancing Documents, the Trademark Assignments and the Copyright and Know-How
Assignments, the “Asset Transfer and Assumption Agreements”); provided, however,
that it shall be Buyer’s responsibility to prepare any applicable
country-specific intellectual property assignments and to record them, at its
own expense, following execution by Seller (or the applicable Selling
Subsidiaries).
     (c) If any separate agreements are necessary for the sale, assignment and
transfer of any Purchased Assets outside of the United States, such agreements
shall be on terms wholly consistent with and as close as reasonably possible to
the terms of this Agreement. Without limiting the foregoing, the parties shall
arrange for such separate agreements providing for the sale, assignment and
purchase of the Purchased Assets located in Belgium, France, Germany, the United
Kingdom and the Netherlands to be prepared and entered into by the respective
local Selling Subsidiaries and Buyer or its Affiliates prior to the Closing
Date. Each party shall be responsible for its own legal costs in connection with
this Section 2.2.
     (d) All risk of loss with respect to the Purchased Assets (whether or not
covered by insurance) shall be on Seller up to and including the Closing Date,
whereupon such risk of loss shall pass to Buyer.

- 14 -



--------------------------------------------------------------------------------



 



Section 2.3 Assumption of Liabilities
     (a) At the Closing, Buyer shall assume the Assumed Liabilities and shall
agree to pay, perform and discharge the Assumed Liabilities, and shall promptly
reimburse Seller for the performance by Seller (or its Affiliates) of any such
obligation the performance of which by Buyer is not accepted by the obligee in
the exercise of such obligee’s lawful rights. Buyer is not assuming any debt,
liability or obligation of Seller or any Affiliate of Seller, other than the
Assumed Liabilities, and Seller and its Affiliates shall retain all other
liabilities and obligations of Seller and its Affiliates, whether accrued,
absolute, contingent or otherwise, including, without limitation, the Excluded
Liabilities.
     (b) Buyer’s assumption of the obligations with respect to Assumed
Agreements, subject to the ongoing obligations of the parties post-Closing
pursuant to Section 2.8, shall be evidenced by Buyer’s execution and delivery of
the Contract Assignments.
Section 2.4 Purchase Price.
     Subject to the terms and conditions of this Agreement, the consideration to
be paid by Buyer for the Purchased Assets shall be an amount equal to the
Purchase Price plus the assumption of the Assumed Liabilities by Buyer. The
Purchase Price shall be paid in the manner and at the time set forth in
Sections 2.10 and 2.11.
Section 2.5 Excluded Assets
     Notwithstanding anything in this Agreement to the contrary, Seller shall
not and does not agree to sell, assign or deliver to Buyer, and Buyer shall not
purchase, acquire or obtain under this Agreement or the transactions
contemplated hereby any right, title or interest in or to any of the Excluded
Assets.
Section 2.6 Allocation of Purchase Price
     Prior to Closing, the parties shall agree to an allocation of the
consideration (the “Total Consideration,” which shall include the Purchase Price
and the assumption of the relevant Assumed Liabilities which are treated under
the Tax Laws of the relevant jurisdiction as part of the total consideration
received in exchange for the sale of the Purchased Assets) among the Seller and
the Selling Subsidiaries and the portion of the Total Consideration allocated to
each such entity among the Purchased Assets transferred by such entity to Buyer
or its Affiliates, in each case, in accordance with applicable Tax Law and
substantially in the form set forth in Schedule 2.6; provided, however, that the
parties may agree to modify the form provided in Schedule 2.6 (including to the
extent that an agreed upon allocation is required with respect to a specific
Purchased Asset) (the agreed upon allocation, the “Allocation Schedule”). Except
as otherwise required by Law, (i) the Allocation Schedule will apply for U.S.
and foreign Tax purposes, and (ii) Buyer and Seller and their respective
subsidiaries will (A) act in accordance with the Allocation Schedule in the
preparation of financial statements and the filing of all Tax Returns and
(B) take no position inconsistent with the Allocation Schedule for all Tax
purposes.

- 15 -



--------------------------------------------------------------------------------



 



Section 2.7 Transfer Taxes and Value Added Tax; Bulk Sales
     (a) Subject to any obligation imposed by Law or Governmental Entity, Seller
and Buyer agree to fully and reasonably cooperate to minimize the impact of all
Transfer Taxes and value added Tax levied on the sale, assignment or transfer of
the Purchased Assets to be sold and transferred as provided herein. All Transfer
Taxes resulting from the transactions contemplated by this Agreement shall be
borne equally by Buyer and Seller.
     (b) Buyer hereby waives compliance by Seller and its Affiliates with the
provisions of the bulk transfer and bulk sales Laws of any applicable
jurisdictions; provided, that, that Seller shall indemnify and hold harmless
Buyer, its Affiliates and each of their respective successors and assigns from
and against any and all losses of any such Persons, directly or indirectly, as a
result of, or based upon or arising from the failure to comply with any such
Laws; and provided, however that nothing in this Agreement will prevent either
party from asserting as a bar or defense in any action or proceeding brought
under any bulk sales or bulk transfer Law that such Law does not apply to the
transactions contemplated by this Agreement.
Section 2.8 Non-Assignability of Assets
     To the extent that the sale, assignment, transfer, conveyance or delivery
or attempted sale, assignment, transfer, conveyance or delivery to Buyer of any
Purchased Asset or Assumed Agreement is prohibited by any Law or would require
any governmental or third party authorizations, approvals, consents or waivers
(“Consent”) and such Consent shall not have been obtained prior to the Closing,
this Agreement shall not constitute a sale, assignment, transfer, conveyance or
delivery, or any attempted sale, assignment, transfer, conveyance or delivery,
thereof. For a period (the “Transfer Period”) beginning on the Closing Date (or,
if earlier, the Non-Compete Expiration Date) and ending on the earlier of
(a) one year from such date or (b) Seller consummates a Seller Change of Control
(provided, however, that the Transfer Period shall not, in any case, be less
than six months), Seller agrees to use its commercially reasonable efforts to
obtain or satisfy, at the earliest practicable date, all Consents to facilitate
the full and expeditious transfer of legal title, or Seller’s or its Selling
Subsidiaries’ rights, as the case may be, to the Purchased Assets as of the
Closing Date; provided, however, that neither Seller nor Buyer shall be required
to pay any consideration therefor, nor shall Seller have any obligation to
extend or renew any such Assumed Agreement that may expire during such period.
If the necessary Consent is obtained, Seller shall assign and transfer any such
Purchased Asset or Assumed Agreement to Buyer at no additional cost, and Buyer
shall thereupon assume all obligations and liabilities of Seller under any such
Assumed Agreement in accordance with the terms of this Agreement. If the
necessary Consent is not obtained within such period, Seller’s obligations to
Buyer with respect to such Purchased Asset or Assumed Agreement shall expire,
Seller shall be free to terminate any such Assumed Agreement in accordance with
its terms, and under no circumstances shall the Purchase Price be reduced on
account of the failure to obtain any such Consent. If any such Consents are not
obtained and/or satisfied by the time of the Closing and Buyer in its sole
discretion waives such requirement, then, at Seller’s expense: (a)

- 16 -



--------------------------------------------------------------------------------



 



Seller shall continue to use such commercially reasonable efforts to obtain
same, (b) Seller shall at the Closing enter into such arrangements as Buyer may
reasonably request in order to provide to Buyer the benefit of any the
non-transferred items, until such items have been transferred to Buyer (or its
Affiliate, as applicable), if ever, whether by assignment, novation or otherwise
and (c) Buyer shall perform such non-transferred items as subcontractor to
Seller (to the extent subcontracting is permissible under the relevant item) or,
where subcontracting is not permissible, as agent for Seller, until such items
have been transferred to Buyer (or its Affiliate, as applicable), if ever,
whether by assignment, novation or otherwise. Nothing herein shall be construed
as an attempt to transfer any Contract, Permit, Approval or other Purchased
Asset which by its terms requires Consent to do so unless such Consent has been
obtained. Buyer shall grant Seller a license to any and all Purchased Assets to
the extent the same are necessary for Seller to continue to perform its
obligations under any such Assumed Agreement.
Section 2.9 Delivery by Seller
     At the Closing, Seller will deliver, or cause to be delivered, to Buyer the
following (unless delivered previously):
     (a) stock certificates and stock powers with respect to the Artema Stock
duly executed to Buyer, free and clear of any Liens;
     (b) the Secretary’s Certificate referred to in Section 5.1(c) hereof; and
     (c) duly executed counterparts of the Transaction Documents.
Section 2.10 Delivery by Buyer
     At the Closing, Buyer will deliver, or cause to be delivered, to Seller (or
one or more of Seller’s Affiliates, as designated by Seller) the following
(unless previously delivered):
     (a) the Base Purchase Price less the Estimated Net Working Capital
Deficiency or plus the Estimated Net Working Capital Excess, as the case may be,
by transfer of immediately available funds (to such account as Seller may direct
by written notice delivered to Buyer at least three (3) Business Days prior to
the Closing Date);
     (b) the Secretary’s Certificate referred to in Section 5.2(c) hereof; and
     (c) duly executed counterparts of the Transaction Documents.
Section 2.11 Net Working Capital Adjustments; Accounts Receivable Adjustments
     (a) Estimated Closing Date Net Working Capital Adjustment. At least three
(3) Business Days prior to the Closing Date, Seller shall provide Buyer with a
good faith estimate of the Closing Date Net Working Capital (the “Estimated
Closing Date Net Working Capital”). The amount, if any, by which the Estimated
Closing Date Net Working Capital is less than

- 17 -



--------------------------------------------------------------------------------



 



$49,132,000 (the “Target Closing Date Net Working Capital”) is the “Estimated
Net Working Capital Deficiency” and the amount, if any, by which the Estimated
Closing Date Net Working Capital exceeds the Target Closing Date Net Working
Capital is the “Estimated Net Working Capital Excess.” Seller shall make
available to Buyer all work papers and other books and records utilized in
calculating the Estimated Closing Date Net Working Capital.
     (b) Post-Closing Closing Date Net Working Capital Adjustment. As promptly
as practicable, but in no event later than ninety (90) days after the Closing
Date, Buyer shall notify Seller in writing of its final determination of the
Patient Monitoring Business’ actual (rather than estimated) Closing Date Net
Working Capital (sometimes referred to herein as the “Buyer’s Report”), which
determination shall set forth in reasonable detail Buyer’s calculation of the
Closing Date Net Working Capital. The Buyer’s Report shall also set forth, and
explain in reasonable detail, any differences between Buyer’s calculation of the
Closing Date Net Working Capital and Seller’s Calculation of the Estimated
Closing Date Net Working Capital. The Closing Date Net Working Capital shall be
calculated in accordance with the Accounting Standards. A copy of all work
papers and other books and records utilized in the preparation of the Buyer’s
Report shall be made available to Seller at such time. Seller will notify Buyer
in writing (the “Net Working Capital Dispute Notice”) within thirty (30) days
after receiving the Buyer’s Report if Seller disagrees with the Buyer’s
calculation of the Closing Date Net Working Capital as set forth in the Buyer’s
Report, which notice shall set forth in reasonable detail the basis for such
disagreement, the amounts involved and Seller’s calculation of the Closing Date
Net Working Capital. If no Net Working Capital Dispute Notice is received by
Buyer within such thirty (30) day period, the Buyer’s calculation of the Closing
Date Net Working Capital as set forth in the Buyer’s Report shall be final and
binding upon the parties hereto. Seller and Buyer will give each other and their
respective representatives reasonable access during normal business hours and
upon reasonable notice to the personnel, books and records of the Seller and its
Affiliates, on the one hand, and the Buyer and its Affiliates, on the other
hand, relating to the Closing Date Net Working Capital to assist Buyer in the
preparation of the Buyer’s Report and to assist Seller in the preparation of any
Net Working Capital Dispute Notice.
     (c) Upon receipt by Buyer of a Net Working Capital Dispute Notice, Seller
and Buyer shall negotiate in good faith to resolve any disagreement with respect
to the Closing Date Net Working Capital set forth in the Net Working Capital
Dispute Notice. To the extent Buyer and Seller are unable to agree with respect
to the Closing Date Net Working Capital within thirty (30) days after receipt by
Buyer of the Net Working Capital Dispute Notice (the “Resolution Period”), Buyer
and Seller shall promptly but not later than five (5) Business Days after the
expiration of the Resolution Period submit the issues as to the proper amount of
the Closing Date Net Working Capital for a binding determination to any
internationally recognized accounting firm that is not an affiliate of, or
engaged as the accounting firm for, any of Seller, Buyer and their respective
Affiliates (an “Independent Accounting Firm”) that is mutually acceptable to
Seller and Buyer, or, if no such agreement is reached within five (5) Business
Days after the expiration of the Resolution Period, each of Seller and Buyer
shall select an Independent Accounting Firm, whereupon such Independent
Accounting Firms shall jointly select a third Independent Accounting Firm. Such
accounting firm selected by Seller and Buyer, or by the two

- 18 -



--------------------------------------------------------------------------------



 



Independent Accounting Firms, as the case may be, may consider only items
disputed by the Net Working Capital Dispute Notice and matters affected thereby,
and its determination of the Final Closing Date Net Working Capital (as defined
below) shall not be less than the Closing Date Net Working Capital set forth in
the Buyer’s Report or more than the Closing Date Net Working Capital set forth
in the Net Working Capital Dispute Notice. Such accounting firm’s determination
shall be made within thirty (30) days after their selection, shall be set forth
in a written statement as to the dispute and the resulting computation of the
Closing Date Net Working Capital delivered to Buyer and Seller, shall be final,
binding and conclusive and shall constitute an arbitral award upon which a
judgment may be entered in any court having jurisdiction thereof. The amount of
the Closing Date Net Working Capital as agreed upon by Seller and Buyer, as
deemed agreed upon pursuant to the next-to-last sentence of Section 2.11(b) or
as determined by such accounting firm in accordance herewith, shall be the
“Final Closing Date Net Working Capital.” The fees and expenses of such
accounting firm shall be paid by the party (either Seller or Buyer) whose latest
offer or position as to an acceptable amount for the Closing Date Net Working
Capital at the time the issue is submitted to such accounting firm is furthest
away from the Final Closing Date Net Working Capital as determined by such
accounting firm.
     (d) If the Final Closing Date Net Working Capital is less than the
Estimated Closing Date Net Working Capital, the amount equal to the difference
between the two (the “Final Net Working Capital Deficiency”) shall be paid by
Seller to Buyer within ten (10) Business Days after the amount of the Final Net
Working Capital Deficiency has been determined. If the Final Closing Date Net
Working Capital is more than the Estimated Closing Date Net Working Capital, the
amount equal to the difference between the two (the “Final Net Working Capital
Excess”) shall be paid by Buyer to Seller within ten (10) Business Days after
the amount of the Final Net Working Capital Excess has been determined.
     (e) The amount of Final Net Working Capital Deficiency or Final Net Working
Capital Excess, if any, paid pursuant to Section 2.11(d), shall be treated as an
adjustment to the Purchase Price.
     (f) The following terms shall have meanings set forth below:
     (i) “Current Assets” shall mean, as of a specified date, all of the current
assets of the Patient Monitoring Business (including, for the avoidance of
doubt, Inventory), other than Excluded Assets (which Excluded Assets shall
include, for the avoidance of doubt, Accounts Receivable), as determined in
accordance with GAAP;
     (ii) “Current Liabilities” shall mean, as of a specified date, all of the
current liabilities of the Patient Monitoring Business, other than Excluded
Liabilities, as determined in accordance with GAAP; and
     (iii) “Closing Date Net Working Capital” shall mean, as of the closing of
business on the Closing Date, (a) the Current Assets minus (b) the Current

- 19 -



--------------------------------------------------------------------------------



 



Liabilities, all as determined for the Patient Monitoring Business as of the
closing of business on the Closing Date and in accordance with GAAP.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Buyer acknowledges and agrees that the Purchased Assets are sold “as is,
where is” and Buyer agrees to accept the Purchased Assets in the condition they
are in at the place they are located on the Closing Date based on its own
inspection, examination and determination with respect to all matters, and
without reliance upon any express or implied representations or warranties of
any nature made by, on behalf of or imputed to Seller, except for such
representations and warranties as are expressly set forth in this Agreement.
Without limiting the generality of the foregoing, Buyer acknowledges that Seller
makes no representation or warranty with respect to (i) any forecasts,
projections, estimates or budgets delivered or made available to Buyer of future
revenues, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) or (ii) any other
information or documents made available to Buyer or its counsel, accountants or
advisors, except as expressly set forth in this Agreement or the Schedules or
Exhibits hereto. BUYER AGREES THAT THE REPRESENTATIONS AND WARRANTIES GIVEN
HEREIN BY SELLER ARE IN LIEU OF, AND BUYER HEREBY EXPRESSLY WAIVES ALL RIGHTS
TO, ANY IMPLIED WARRANTIES WHICH MAY OTHERWISE BE APPLICABLE BECAUSE OF THE
PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATUTE, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.
     Except (1) as disclosed in the Seller SEC Documents filed prior to the date
of this Agreement (other than any forward looking disclosures set forth in any
risk factor section, any disclosures in any section relating to forward looking
statements and any other disclosures included therein to the extent they are
primarily predictive or forward-looking in nature) or (2) as explicitly set
forth in the Disclosure Schedules attached hereto (it being agreed that
disclosure of any item in any Disclosure Schedule shall also be deemed
disclosure with respect to any other Disclosure Schedule to which such
disclosure is reasonably apparent), Seller represents and warrants to Buyer as
follows:
Section 3.1 Qualification, Organization, Selling Subsidiaries, etc.
     (a) Each of Seller and the Selling Subsidiaries is duly organized, validly
existing and in good standing under the Laws of the jurisdiction in which it is
organized. Each of Seller and the Selling Subsidiaries has the corporate,
partnership or similar power and authority, as applicable, to own, lease and
operate its properties and to carry on its business as presently conducted,
except where the failure to have such power or authority would not have a
Material Adverse Effect.

- 20 -



--------------------------------------------------------------------------------



 



     (b) Each of Seller and the Selling Subsidiaries is qualified to do business
or licensed and, where applicable as a legal concept, is in good standing as a
foreign corporation in each jurisdiction where the ownership, leasing or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.
     (c) The authorized capital stock or other equity interests of Artema
consists of SEK 1,000,000 share capital, par value SEK 0.04 per share. As of the
date hereof, (i) SEK 632,135 of Artema Stock were issued and outstanding, and
(ii) no shares of Artema Stock were held in treasury. The shares of Artema Stock
are duly authorized, validly issued, fully paid and nonassessable and are not
subject to any pre-emptive or subscription rights (and were not issued in
violation of any preemptive or subscription rights). Seller, directly or
indirectly through one or more wholly owned Subsidiaries of Seller, beneficially
owns and has good and valid title to all the Artema Stock, free and clear of all
Liens. There are (i) no options, warrants, or similar rights to purchase any of
the shares or other equity interests of Artema, and no obligations binding upon
any of Seller or its Affiliates (including Artema) to issue, sell, redeem,
purchase or exchange any of its capital stock or any other equity interest or
any right relating thereto, and (ii) no shareholders’ agreements, voting
agreements, voting trusts or other agreements or rights of third parties with
respect to or affecting Artema or any of its shares of capital stock or other
equity interests. Seller has delivered or made available to Buyer prior to the
date hereof true and complete copies of the certificate of incorporation,
bylaws, and each other organizational document of Artema, each as in effect as
of the date hereof.
Section 3.2 Corporate Authority Relative to this Agreement; No Violation
     (a) Seller has the requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of Seller, and no other corporate proceedings on the part of Seller
(including, for the avoidance of doubt, the vote or approval of the stockholders
of Seller) are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Seller and, assuming this Agreement constitutes the
valid and binding agreement of Buyer, constitutes the valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at Law) and any implied covenant of good faith and
fair dealing.
     (b) Other than the approvals set forth in Schedule 3.2(b) (collectively,
the “Seller Approvals”), no authorization, consent or approval of, or filing
with, any Governmental Entity is necessary, under applicable Law, in connection
with the execution, delivery and performance of this Agreement by Seller or for
the consummation by Seller of the transactions contemplated

- 21 -



--------------------------------------------------------------------------------



 



hereby, except for such authorizations, consents, approvals, permits, actions,
notifications or filings that, if not obtained or made, would not have a
Material Adverse Effect.
     (c) Except as described in Schedule 3.2(c), the execution and delivery by
Seller of this Agreement does not, the performance by Seller of its obligations
under this Agreement will not, and the consummation of the transactions
contemplated hereby and compliance with the provisions hereof by Seller will not
(with or without notice or lapse of time, or both), (i) result in any violation
of, or default under, require consent under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of
any benefit under (A) any Assumed Agreement, or result in the creation of any
Lien upon any of the Purchased Assets, or (B) to the extent not covered in (A),
any loan, guarantee of indebtedness or credit agreement, note, bond, mortgage,
indenture, lease, agreement, Contract, instrument, permit, Seller Permit,
concession, franchise, right or license binding upon Seller or any of the
Selling Subsidiaries or result in the creation of any Lien upon any of the
properties or assets of Seller or any of the Selling Subsidiaries; (ii) conflict
with or result in any violation of any provision of the certificate or articles
of incorporation or bylaws or other equivalent organizational document of Seller
or any of the Selling Subsidiaries; or (iii) assuming that the consents and
approvals referred to in Schedule 3.2(c) are duly obtained, conflict with or
violate any applicable Laws, other than, in the case of clauses (i) and (iii),
as would not have a Material Adverse Effect.
Section 3.3 Title to Property
     Except as set forth in Schedule 3.3, as otherwise provided in this
Agreement or the Transaction Documents, and except for such defects of title as
do not materially interfere with the use of such property in the ordinary course
of business, Seller or a Selling Subsidiary owns, leases or has the legal right
to use all of the Purchased Assets (other than the Transferred IP Assets, which
is the subject of Section 3.10) and has good, valid and transferable title to
(or in the case of leased Purchased Assets, valid leasehold interest in or valid
and enforceable lease agreements regarding) all Purchased Assets (other than the
Transferred IP Assets, which is the subject of Section 3.10). All of the
material Purchased Assets are free of all Liens other than (i) Permitted Liens
and (ii) Liens disclosed in any Seller SEC Document.
Section 3.4 Completeness of Assets
     (a) Except for the Excluded Assets, the information technology systems,
infrastructure and software retained by Seller pursuant to the Transition
Services Agreement and as set forth in Schedule 3.4(a), the Purchased Assets,
together with the rights granted to Buyer pursuant to this Agreement and the
Transaction Documents, and any other agreements to be entered into pursuant
hereto or thereto, will constitute on the Closing Date all of the assets and
rights (other than employees) used by Seller and the Selling Subsidiaries to
conduct the Patient Monitoring Business in the same manner as such business is
currently conducted by Seller and the Selling Subsidiaries.
     (b) The tangible assets included in the Purchased Assets, taken as a whole,
have been maintained in accordance with normal industry practice, are in good
operating condition and

- 22 -



--------------------------------------------------------------------------------



 



repair (subject to normal wear and tear and other impairments of value which do
not materially interfere with the use of such assets in the ordinary course of
business), and are suitable for the purposes for which they are presently used.
Section 3.5 Financial Statements
     Attached hereto as Exhibit D are true, complete and correct copies of the
Financial Statements. The Financial Statements (including the notes thereto)
fairly present in all material respects (a) the assets and liabilities of the
Patient Monitoring Business as of December 31, 2007 (the “Interim Balance Sheet
Date”) and June 30, 2007 and (b) the revenues and expenses of the Patient
Monitoring Business for the six-month period ended December 31, 2007 and the
fiscal years ended June 30, 2007 and June 30, 2006. The Financial Statements
(i) are prepared from, and in accordance with, the books and records of Seller
and the Seller Subsidiaries and (ii) reflect in all material respects the costs
and expenses of the Patient Monitoring Business as if the Patient Monitoring
Business was independent and not affiliated with any other corporation or
business. Notwithstanding the foregoing, Buyer acknowledges that the Financial
Statements were prepared solely for the purpose of this Agreement and for the
internal management purposes of Seller and that the Patient Monitoring Business
was not conducted on a stand-alone basis as a separate entity during the periods
indicated in the Financial Statements and that the allocations and estimates
included in the Financial Statements are not necessarily indicative of the costs
that would have resulted if the Patient Monitoring Business had been operated
and conducted on a stand-alone basis as a separate entity during such periods.
Other than as set forth in this Section 3.5, Seller makes no representations
with regard to the Financial Statements or the other financial information of
the Patient Monitoring Business (including any estimates, projections, plans or
budgets).
Section 3.6 Absence of Undisclosed Liabilities
     Except (i) as reflected or reserved against in the Financial Statements;
(ii) for transactions contemplated by this Agreement or the financing of such
transactions; (iii) for liabilities and obligations incurred in the ordinary
course of business since the Interim Balance Sheet Date; and (iv) for
liabilities not required by GAAP to be disclosed on Seller’s consolidated
balance sheets, the Patient Monitoring Business has no liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise,
whether known or unknown and whether due or to become due, that would have a
Material Adverse Effect.
Section 3.7 Absence of Certain Changes or Events
     Since December 31, 2007, except as otherwise required or contemplated by
this Agreement, the Patient Monitoring Business has been conducted, in all
material respects, in the ordinary course of business and there has not been a
Material Adverse Effect.

- 23 -



--------------------------------------------------------------------------------



 



Section 3.8 Inventory
     All of the Inventory is valued at the lower of cost or market, the cost
thereof being determined on a first-in, first-out basis, except as disclosed in
the Financial Statements. Attached hereto as Schedule 3.8 is a summary of the
Inventory as of December 31, 2007 (the “Inventory Summary”). Except as disclosed
on Schedule 3.8, all of the Inventory reflected in the Inventory Summary and all
such Inventory acquired since the Interim Balance Sheet Date consist of items of
a quality and quantity useable and saleable in the ordinary course of business
within a reasonable period of time at normal profit margins. Except as set forth
in Schedule 3.8, (i) none of the Inventory (whether parts/raw materials,
work-in-process or finished goods) reflected in the Inventory Summary and
(ii) none of the Inventory acquired after the Interim Balance Sheet Date is
obsolete or otherwise not saleable within a twelve-month period (and to the
extent obsolete or otherwise not saleable, has been written off or written down
to net realizable value in the Financial Statements or on the accounting records
of Seller as of the Closing Date, as the case may be). All of the Inventory
(whether parts/raw materials, work-in-process or finished goods) reflected in
the Inventory Summary and all such Inventory acquired after the Interim Balance
Sheet Date are of such quality as to meet or exceed the Base PM Business’
internal standards and any applicable governmental quality control standards.
The Inventory levels with respect to the Base PM Business are not excessive and
have been maintained at the levels required for the operation of the Base PM
Business as conducted prior to and as of the date of hereof and these levels
will be adequate for the operation of the Base PM Business after the Closing in
the manner consistent with the operation of the Base PM Business immediately
prior to the Closing.
Section 3.9 Assumed Agreements and Material Contracts
     (a) Except for this Agreement, the Seller Benefit Plans, as disclosed in
any Seller SEC Documents, as disclosed in Schedule 3.9, neither Seller nor any
of the Selling Subsidiaries is a party to or bound by, as of the date hereof,
any Contract (i) that is material to the operation of the Patient Monitoring
Business or (ii) any Contract that involves, or could reasonably be expected to
involve, payment by or to Seller and any of the Selling Subsidiaries in respect
of the Patient Monitoring Business in excess of $150,000, and (iii) that
contains any provision that prior to or following the Closing would by its terms
materially restrict or alter the conduct of the Patient Monitoring Business of,
or purport to materially restrict or alter the conduct of the Patient Monitoring
Business, except for agreements the primary purpose of which is to create a real
property interest (all contracts of the type described in this Section 3.9(a)
being referred to herein as “Material Contracts”).
     (b) Seller has delivered or made available to Buyer a correct and complete
copy of each Material Contract.
     (c) (i)  Each Material Contract is valid and binding on Seller and any of
the Selling Subsidiaries to the extent Seller or such Selling Subsidiary is a
party thereto, and, to the Knowledge of Seller, each other party thereto, as
applicable, and is in full force and effect, except where the failure to be
valid, binding and in full force and effect would not have a Material Adverse
Effect and(ii)  neither Seller nor any of the Selling Subsidiaries has received

- 24 -



--------------------------------------------------------------------------------



 



written notice of, or otherwise has Knowledge of, the existence of any event or
condition which constitutes, or, after notice or lapse of time or both, will
constitute, a material default on the part of Seller or any of the Selling
Subsidiaries under any such Material Contract.
Section 3.10 Intellectual Property Rights
     Except as set forth on Schedule 3.10:
     (a) Except for such defects of title as do not materially interfere with
the use of such property in the ordinary course of business, Seller owns the
exclusive right, title and interest to the Transferred IP Assets, free and clear
of all Liens, conditions, adverse claims or other restrictions (other than
Permitted Liens, any licenses granted by Seller or any of the Selling
Subsidiaries to third parties and implied or express licenses granted by the
Seller or any of the Selling Subsidiaries in connection with the commercial sale
of products), and except for the Excluded Assets, the information technology
systems, infrastructure and software retained by Seller pursuant to the
Transition Services Agreement and the rights and restrictions subject of the
Transaction Documents, the Transferred IP Assets constitute all of the material
Intellectual Property Rights used by Seller and the Selling Subsidiaries in the
Patient Monitoring Business as currently conducted. To the Knowledge of the
Seller, none of the Transferred IP Assets is or has been involved in any
opposition, cancellation, interference, reissue or reexamination proceeding.
     (b) Seller has not received in the past two (2) years any written notice
alleging that any Transferred IP Assets are invalid or unenforceable, or
challenging Seller’s ownership of or right to use any such rights. To the
Knowledge of Seller, each of the registrations of Patent, Trademarks and
Copyrights included in the Transferred IP Assets is held and/or recorded in the
name of Seller, is valid and in full force and effect, except as would not,
individually or in the aggregate, have a Material Adverse Effect.
     (c) To the Knowledge of Seller, the products and services and the business
of the Patient Monitoring Business as currently conducted by Seller do not
infringe, misappropriate or violate the Intellectual Property Rights of any
third party. Seller has not received any written notice in the past two
(2) years alleging that the Patient Monitoring Business is infringing,
misappropriating or violating the Intellectual Property Rights of any third
party, and Seller or any of the Selling Subsidiaries is not and has not in the
past two (2) years been a party to any action or proceeding in which it was
asserted that Seller or any of the Selling Subsidiaries, in its Patient
Monitoring Business, infringed, misappropriated or violated the Intellectual
Property Rights of any third party, in each case except as would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth on Schedule 3.10(c), neither Seller nor any of the Selling Subsidiaries
has taken any action or failed to take any action that could result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any material Transferred IP Assets, except as would not have
a Material Adverse Effect.
     (d) Seller has taken commercially reasonable steps to protect and maintain
all of the material Transferred IP Assets.

- 25 -



--------------------------------------------------------------------------------



 



     (e) To the Knowledge of Seller, except as would not, individually or in the
aggregate, have a Material Adverse Effect, no third party is infringing on,
misappropriating or otherwise violating any Transferred IP Assets. In the last
two (2) years, Seller has not sent any notice to or asserted or threatened in
writing any action or claim against any Person involving or relating to any
Transferred IP Assets.
     (f) To the Knowledge of Seller, no funding, facilities, or personnel of any
Governmental Entity or educational institution, were used, directly or
indirectly, to develop or create, in whole or in part, any of the Transferred IP
Assets.
     (g) To the Knowledge of Seller, neither Seller, the Selling Subsidiaries
nor their respective Affiliates are bound by, and no Transferred IP Assets is
subject to, any agreement or arrangement containing any covenant or other
provision that in any way limits or restricts the ability of Seller or the
Seller Subsidiaries to use, exploit, assert, or enforce any Transferred IP
Assets in the manner currently used, exploited, asserted or enforced by Seller
and the Selling Subsidiaries, except as would not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.10(g), Seller has
not transferred ownership of (whether a whole or partial interest), or granted
any exclusive right to use, any Transferred IP Assets to any Person.
     (h) For purposes of this Section 3.10, Knowledge of Seller shall in no
event be construed to require the search of any patent, prior art, trademark or
copyright databases, or performance of any search, clearance, analysis or other
investigation of any patents, copyrights, trademarks or other Intellectual
Property rights.
     (i) The representations contained in this Section 3.10 shall be the
exclusive representations and warranties with respect to intellectual property
matters.
Section 3.11 Compliance with Laws; Permits
     (a) Except where such non-compliance, default or violation would not have a
Material Adverse Effect, Seller and each of the Selling Subsidiaries, since
June 30, 2004, has been and is in compliance with and has not been and is not in
default under or in violation of any Law applicable to the Seller or any of the
Selling Subsidiaries, including: (i) the Federal Food, Drug and Cosmetic Act, as
amended, (“FFDCA”) and the regulations promulgated thereunder; (ii) any
applicable Food and Drug Administration (“FDA”) investigational device
exemption, premarket approval or 510(k) premarket notification; (iii) the
applicable provisions of FDA’s good manufacturing practice requirements, as set
forth at 21 C.F.R. Parts 820; and (iv) any applicable state or foreign Laws or
regulations governing the distribution medical devices.
     (b) Seller and all of the Selling Subsidiaries are in material compliance
with all applicable requirements of the FDA and any state or foreign
Governmental Entity with authority over the development, investigation,
manufacture, labeling, storage, testing, distribution, and marketing of medical
devices under the FFDCA, and all applicable similar state and foreign Laws, and
each of their applicable implementing regulations, except for such instances of

- 26 -



--------------------------------------------------------------------------------



 



noncompliance which individually or in the aggregate have not had and would have
a Material Adverse Effect.
     (c) Except as would not have a Material Adverse Effect, Seller and the
Selling Subsidiaries have not received, and to the Knowledge of Seller, no
licensor or distribution partner of a Product has received, any notice from the
FDA or any other Governmental Entity that it has commenced, or threatened to
initiate, any action to withdraw approval, place sales, marketing, or production
restrictions on, or request the recall of any Product currently marketed by
Seller or the Selling Subsidiaries.
     (d) There has been and there is no pending, threatened or anticipated, FDA,
other federal, state, local, or foreign government agency proceeding or
investigation relating to Seller’s or the Selling Subsidiaries’ development,
investigation, manufacture, labeling, storage, testing, distribution, and
marketing of any Product, except for such proceedings or investigations which
individually or in the aggregate have not had and would have a Material Adverse
Effect. 
     (e) Except as set forth in Schedule 3.11(e), in the three (3) years
preceding the date of this Agreement, none of the Products tested, manufactured,
packaged, labeled, marketed, or distributed or sold by or on behalf of Seller or
any of the Selling Subsidiaries are or have been subject to a recall or field
correction, whether voluntary or otherwise, or are or have been subject to
device removal or correction reporting requirements, and neither Seller nor any
of the Seller Subsidiaries has received notice, either completed or pending, of
any proceeding seeking a recall, removal, or corrective action of any Products,
except for such recalls, device removal or correction reporting requirements
which individually or in the aggregate have not had and would have a Material
Adverse Effect.
     (f) Except as set forth on Schedule 3.11(f), neither Seller, any of the
Seller Subsidiaries, nor any employee or agent of Seller or any of the Seller
Subsidiaries have made an untrue statement of material fact or fraudulent
statement to FDA or any other governmental or regulatory authority with respect
to any Product tested, manufactured, distributed, or sold by Seller or any of
the Seller Subsidiaries, or failed to disclose a material fact required to be
disclosed to any governmental or regulatory authority with respect to any
Product, or has ever been investigated by the FDA, National Institutes of Health
(“NIH”), Office of the Inspector General for the Department of Health and Human
Services (“OIG”), Department of Justice or other comparable governmental
authority for data or healthcare program fraud with respect to respect to any
Product.
     (g) Seller and the Selling Subsidiaries are in possession of all
authorizations, licenses, permits, exceptions, consents, approvals, franchises,
licenses, variances, exemptions, certificates, product listings, registrations,
orders, approvals, clearances and other authorizations of any Governmental
Entity necessary for Seller and the Selling Subsidiaries to carry on the Patient
Monitoring Business as it is now being conducted (including those which are
required for the conduct of its testing, manufacturing, marketing, sales, and
distribution activities) (the “Seller Permits”), except where the failure to
have any of the Seller Permits would not have a Material Adverse Effect. Except
as would not have Material Adverse Effect, all Seller Permits are in full

- 27 -



--------------------------------------------------------------------------------



 



force and effect. As of the date of this Agreement, none of the Seller Permits
have been withdrawn, revoked, suspended or cancelled nor is any such withdrawal,
revocation, suspension or cancellation pending or, to the Knowledge of Seller,
threatened in writing, and Seller has been and is in compliance in all material
respects with the terms of the Seller Permits and any conditions placed thereon.
     (h) Except as set forth on Schedule 3.11(h) or as would not have a Material
Adverse Effect, no Governmental Entity has issued any notice, warning letter,
regulatory letter, untitled letter, or other written communication or
correspondence to Seller or any of the Selling Subsidiaries, alleging that the
Seller or any of the Selling Subsidiaries is or was in violation of any Law,
order or Seller Permit applicable to the research, development, testing,
manufacturing, packaging, labeling, marketing, distribution, sales, and/or
commercialization of any Product by Seller or any of the Selling Subsidiaries,
or alleging that Seller or any of the Selling Subsidiaries was or is the subject
of any pending or threatened administrative agency or government entity
investigation, proceeding, review, or inquiry, or that there are circumstances
currently existing which might reasonably be expected to lead to any loss of or
refusal to renew any of the Seller Permits held by Seller or any of the Selling
Subsidiaries.
Section 3.12 Investigations; Litigation
     Except as described in Schedule 3.12 or, if adversely determined, would
result in a material change in, or limitation on, the conduct or operations of
Seller or the Selling Subsidiaries in respect of the Patient Monitoring
Business, there are no (a) investigations or proceedings pending (or, to the
Knowledge of Seller, threatened) by any Governmental Entity with respect to
Seller or any of the Selling Subsidiaries and primarily relating to the Patient
Monitoring Business or affecting the Purchased Assets or (b) actions, suits or
proceedings pending against Seller or any of the Selling Subsidiaries and
primarily relating to the Patient Monitoring Business or affecting the Purchased
Assets, and in each case, to Seller’s Knowledge, there is no basis for such
investigations, proceedings, actions, or suits. There are no orders, judgments
or decrees of, any Governmental Entity against Seller or any of the Selling
Subsidiaries. Except as set forth on Schedule 3.12, there is no material
unsatisfied judgment, penalty or award against Seller or any of the Selling
Subsidiaries, and neither Seller nor any of the Selling Subsidiaries is subject
to any orders that have had or would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 3.13 Regulatory Compliance
     (a) Since February 1, 2003, there have been no adverse negative past
performance evaluations or ratings by the U.S. Government or any other
Governmental Entity, or any voluntary disclosures under the Foreign Corrupt
Practices Act of 1977 (the “Foreign Corrupt Practices Act”) or any other
comparable foreign Law, any enforcement actions or threats of enforcement
actions, or facts that, in each case, could result in any adverse or negative
performance evaluations related to the Foreign Corrupt Practices Act or any
other comparable foreign Law. Neither the U.S. Government nor any other person
has notified Seller or any of the Selling Subsidiaries in writing of any actual
or alleged violation or breach of the Foreign Corrupt

- 28 -



--------------------------------------------------------------------------------



 



Practices Act or any other comparable foreign Law. Since February 1, 2003, none
of Seller and the Selling Subsidiaries has undergone or is undergoing any audit,
review, inspection, investigation, survey or examination of records relating to
Seller’s or any of the Selling Subsidiaries’ compliance with the Foreign Corrupt
Practices Act or any other comparable foreign Law. Except as would not result in
a material change in, or limitation on, the conduct or operations of Seller or
the Selling Subsidiaries in respect of the Patient Monitoring Business, Seller
and the Selling Subsidiaries are not now, nor since February 1, 2003 has any
employee of the Patient Monitoring Business, violated or are in violation of the
Foreign Corrupt Practices Act, or are or have been under any administrative,
civil or criminal investigation or indictment and are not party to any
litigation involving alleged false statements, false claims or other
improprieties relating to Seller’s or any of the Selling Subsidiaries’
compliance with the Foreign Corrupt Practices Act or any other comparable
foreign Law;
     (b) Except as would not result in a material change in, or limitation on,
the conduct or operations of Seller or the Selling Subsidiaries in respect of
the Patient Monitoring Business, none of Seller, any of the Selling Subsidiaries
or any of their employees is, or since February 1, 2003, has been, in violation
of any Law applicable to its business, properties or operations and relating to:
(1) the use of corporate funds relating to political activity or for the purpose
of obtaining or retaining business; (2) payments to government officials or
employees from corporate funds; or (3) bribes, rebates, payoffs, influence
payments or kickbacks (including 42 U.S.C. 1320 a-7b(b), as amended or any
applicable state anti-kickback or other similar foreign, federal or state Law);
and
     (c) Except as would not result in a material change in, or limitation on,
the conduct or operations of Seller or the Selling Subsidiaries in respect of
the Patient Monitoring Business, none of Seller, any of the Selling Subsidiaries
or any of their officers, directors or employees have violated or are in
violation of, or have been convicted of, charged with or are being investigated
for a Medicare, Medicaid or other state health payment program related offense,
or been subject to any order or consent decree of, or material criminal or civil
fine or penalty imposed by, any Governmental Entity with respect to any such
program.
Section 3.14 Taxes
     Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) Seller and each of the Selling Subsidiaries have timely
filed or caused to be filed (taking into account any extension of time within
which to file) all Tax Returns required to be filed by any of them in connection
with the Patient Monitoring Business or the Purchased Assets (including, for the
avoidance of doubt, Tax Returns of Artema) on or before the Closing Date and all
such Tax Returns are true, correct and complete; (ii) all Taxes with respect to
the Patient Monitoring Business or the Purchased Assets (including, for the
avoidance of doubt, Taxes of Artema) have been duly and timely paid, other than
(A) any unpaid Taxes of Seller or any of the Selling Subsidiaries for the
Patient Monitoring Business or the Purchased Assets in respect of any
Pre-Closing Tax Period that did not, as of the date of the most recent financial
statements contained in the Seller SEC Documents filed prior to the date hereof,
exceed the reserve for Taxes

- 29 -



--------------------------------------------------------------------------------



 



(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) for the Patient Monitoring Business or
the Purchased Assets set forth in the most recent balance sheet contained
therein and (B) any such Taxes as are being contested in good faith and for
which adequate reserves have been provided on the Seller’s financial statements
in accordance with GAAP; (iii) there are no audits, examinations, investigations
or other proceedings pending or threatened in writing in respect of Taxes or Tax
assessments of Seller or any of the Selling Subsidiaries for the Patient
Monitoring Business or the Purchased Assets, each in respect of any Pre-Closing
Tax Period; (iv) there are no Liens for Taxes on any of the assets of the
Patient Monitoring Business other than Permitted Liens; (v) none of the
Purchased Assets to be transferred to Buyer by any of the Selling Subsidiaries
are “United States real property interests” within the meaning of Section 897 of
the Code; and (vii) Artema is resident for the purposes of Tax only in the
jurisdiction in which it is incorporated and does not have a permanent
establishment or permanent representative or other taxable presence in any other
jurisdiction; is in full compliance with all terms and conditions of any Tax
exemption, Tax holiday or other Tax reduction agreement or order (each, a “Tax
Incentive”), and the consummation of the transactions contemplated by this
Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Tax Incentive.
Section 3.15 Labor Matters
     Except for such matters which would not have a Material Adverse Effect,
neither Seller nor any of the Selling Subsidiaries has received written notice
during the past two (2) years of the intent of any Governmental Entity
responsible for the enforcement of labor, employment, occupational health and
safety or workplace safety and insurance/workers compensation Laws to conduct an
investigation of Seller or any of the Selling Subsidiaries relating to the
Patient Monitoring Business and, to the Knowledge of Seller, no such
investigation is in progress. Except for such matters that would not have a
Material Adverse Effect, (a) there are no (and have not been during the two
(2) year period preceding the date hereof) strikes or lockouts with respect to
any employees of Seller engaged in the Patient Monitoring Business or any of the
Selling Subsidiaries; (b) there is no unfair labor practice, labor dispute
(other than routine individual grievances) or labor arbitration proceeding
pending or, to the Knowledge of Seller, threatened against Seller or any of the
Selling Subsidiaries with respect to any employees engaged in the Patient
Monitoring Business; and (c) there is no slowdown or work stoppage in effect or,
to the Knowledge of Seller, threatened with respect to any employees engaged in
the Patient Monitoring Business. Except as set forth on Schedule 3.15, neither
Seller nor any Subsidiaries of Seller is party to any collective bargaining
agreement or any other type of collective agreement with any type of local,
national or supernational union or other workers’ representatives with respect
to any employees engaged in the Patient Monitoring Business. To the Knowledge of
Seller, no union or other workers’ representative is currently engaged in any
organizational activities or requests or elections for representation with
respect to employees of Seller or any of its Subsidiaries engaged in the Patient
Monitoring Business.

- 30 -



--------------------------------------------------------------------------------



 



Section 3.16 Employee Benefit Plans
     (a) Schedule 3.16(a) lists all material Seller Benefit Plans. “Seller
Benefit Plans” means all compensation or employee benefit plans, programs,
policies, agreements or other arrangements, whether or not “employee benefit
plans” (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), whether or not subject to ERISA),
providing cash- or equity-based incentives, health, medical, dental, disability,
accident or life insurance benefits or vacation, severance, retirement, pension
or savings benefits, that are sponsored, maintained or contributed to by Seller
or any of its Subsidiaries for the benefit of employees on the Agreed List of
Employees or any other employees, directors or consultants employed or formerly
employed by, or providing services to, the Patient Monitoring Business or its
predecessors in the United States and all employment agreements or arrangements
providing compensation, vacation, severance or other benefits to any employee on
the Agreed List of Employees or any other employee or consultant employed or
formerly employed by, or providing services to, the Patient Monitoring Business
or its predecessors in the United States. True and complete copies of each
Seller Benefit Plan document have been made available to the Buyer.
     (b) At no time since December 31, 2001, has Seller or any ERISA Affiliate,
been required to contribute, or incurred any withdrawal liability, within the
meaning of Section 4201 of ERISA, to any Multiemployer Plan nor does Seller, any
Selling Subsidiary or any ERISA Affiliate have any potential withdrawal
liability arising from a transaction described in Section 4204 of ERISA, which
resulted, or could reasonably be anticipated to result, in a Material Adverse
Effect. No Acquired Assets are subject to liens under Section 430(k) the Code or
Section 303(k) of ERISA.
     (c) Schedule 3.16(c) lists all material Seller Foreign Plans other than
plans, programs or contracts which Seller contributes to that are sponsored or
maintained by a Governmental Entity. All Seller Foreign Plans maintained,
contributed to or sponsored by (or required to be maintained, contributed to or
sponsored by) Artema have been operated, in all material respects, in accordance
with their terms and applicable Law, and all material required contributions
have been made with respect thereto.
     (d) Except for such claims which would not have a Material Adverse Effect,
no material action, dispute, suit, claim, arbitration, or legal, administrative
or other proceeding (other than claims for benefits in the ordinary course) is
pending or, to the Knowledge of Seller, threatened, with respect to any Seller
Benefit Plan (other than a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) (a “Multiemployer Plan”)) by any current or former
employee of the Patient Monitoring Business.
     (e) Except as would not have a Material Adverse Effect, none of Seller, any
Selling Subsidiary or any ERISA Affiliate has incurred or is subject to any
liability (contingent or otherwise) under Section 4069 of ERISA, whether as a
result of the transactions contemplated by this Agreement or otherwise. Except
as would not have a Material Adverse Effect, Seller, the Selling Subsidiaries
and the ERISA Affiliates have complied in all respects with Section 4980B

- 31 -



--------------------------------------------------------------------------------



 



of the Code and Part 6 of Title I of ERISA. Schedule 3.16(e) lists all benefit
plans maintained or required to be contributed to by Seller or any ERISA
Affiliate that have at any time since December 31, 2001 been subject to Title IV
of ERISA.
     (f) The Savings Plan has been established and administered in compliance
with its terms and in compliance with ERISA and the Code to the extent
applicable thereto, except for such non-compliance which would not have a
Material Adverse Effect. The Seller Savings Plan has received a favorable
determination letter from the United States Internal Revenue Service that has
not been revoked and to the Knowledge of Seller, no fact or event has occurred
since the date of such determination letter from the United States Internal
Revenue Service that would affect adversely its qualified status.
     (g) All bonuses payable to Transferred Employees (as defined in
Section 7.1(a)) for service during the 2007 fiscal year or earlier fiscal years
shall have been paid by Seller to such Transferred Employees prior to the
Closing Date.
Section 3.17 Environmental Laws and Regulations
     (a) Since February 1, 2003, (i) Seller and each of the Selling Subsidiaries
have conducted and are currently conducting their respective businesses in
material compliance with all applicable Environmental Laws, and possess and are
in material compliance with all required Environmental Permits; (ii) to Seller’s
Knowledge, there has been no release (as such term is defined in CERCLA) of any
Hazardous Substance at, on, under, or from any Real Property in any manner that
would give rise to any reporting, investigative, or remedial obligation of
Seller or any Selling Subsidiaries under applicable Environmental Laws;
(iii) neither Seller nor any of the Selling Subsidiaries has received in writing
any notices, demand letters or requests for information which remain pending or
unresolved from any federal, state, local or foreign or provincial Governmental
Entity asserting that Seller or any of the Selling Subsidiaries is in violation
of, or liable under, any Environmental Law with respect to the disposal or
release at or transportation to any other property of Hazardous Substance
generated by Seller or any Selling Subsidiaries; and (iv) neither Seller nor the
Selling Subsidiaries are subject to, or, to the Knowledge of Seller, have been
threatened with any suit, proceeding, settlement, court order, administrative
order, judgment or written claim arising under any Environmental Law which
remains pending or unresolved.
     (b) Seller has provided to, or made available for review by, Buyer all
non-routine, material environmental reports, assessments, studies,
investigations or audits in its possession or control relating to the
Transferred Real Property.
     (c) The representations and warranties in this Section 3.17 are the
exclusive representations and warranties in this Agreement with respect to
environmental matters, including without limitation, Hazardous Substances and
Environmental Laws.

- 32 -



--------------------------------------------------------------------------------



 



Section 3.18 Insurance
     As of the date hereof, Seller and each of the Selling Subsidiaries are
insured in respect of the Patient Monitoring Business against such losses and
risks and in such amounts as are customary in the industry in which the Patient
Monitoring Business operates. Neither Seller nor any of the Selling Subsidiaries
is in breach or default of any such insurance policies, and no written notice of
cancellation or termination has been received with respect to any such policy.
No event or condition relating to the Patient Monitoring Business or the
Purchased Assets, other than an event or condition included in subparts
(a) through (h) of the definition of “Material Adverse Effect” in Section 1.1,
has occurred that, in and of itself, is reasonably likely, after the date of
this Agreement, to result in a material upward adjustment in premiums under any
insurance policies maintained by Seller and the Selling Subsidiaries.
Section 3.19 Brokerage Fees
     Except for Lehman Brothers Inc., there is no Person that might be entitled
to any brokerage commission, finder’s fee or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Seller or an Affiliate thereof.
Section 3.20 Relationships with Related Persons
     Except as disclosed in Schedule 3.20, no (i) Affiliates of Seller or any of
the Selling Subsidiaries (other than wholly-owned Subsidiaries of Seller or any
Selling Subsidiary) or (ii) persons with whom such transaction, arrangement,
understanding or Contract would be required to be disclosed under Item 404 of
Regulation S-K of the Securities Exchange Act of 1934, as amended, has any
interest in any Purchased Asset, except in his, her or its capacity as a
stockholder of Seller.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as of the date hereof as follows:
Section 4.1 Qualification; Organization
     (a) Buyer is a company validly existing and in good standing under the Laws
of its jurisdiction of organization. Buyer has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as presently conducted, except where the failure to have such power
or authority would not, individually or in the aggregate, have a Buyer Material
Adverse Effect (as defined below). Buyer has furnished to Seller a complete and
correct copy of its amended and restated memorandum and articles of association
and bylaws as currently in effect.

- 33 -



--------------------------------------------------------------------------------



 



     (b) Buyer is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the ownership, leasing or operation of
its assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, prevent or materially delay or materially
impede the ability of Buyer to consummate the transactions contemplated hereby
(a “Buyer Material Adverse Effect”). The organizational or governing documents
of Buyer, as previously provided to Seller, are in full force and effect. Buyer
is not in violation of its organizational or governing documents.
Section 4.2 Corporate Authority Relative to this Agreement; No Violation
     (a) Buyer has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize the consummation of the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Buyer and,
assuming this Agreement constitutes the valid and binding agreement of Seller,
this Agreement constitutes the valid and binding agreement of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at Law)
and any implied covenant of good faith and fair dealing.
     (b) Other than the approvals set forth in Schedule 4.2(b) (collectively,
the “Buyer Approvals”), no authorization, consent or approval of, or filing
with, any Governmental Entity is necessary in connection with the execution,
delivery and performance of this Agreement by Buyer and for the consummation by
Buyer of the transactions contemplated by this Agreement.
     (c) None of the execution, delivery or performance of this Agreement by
Buyer, the consummation by Buyer of the transactions contemplated hereby or
compliance by Buyer with any of the provisions of this Agreement will
(i) violate or conflict with or result in any breach of any provision of the
organizational documents of Buyer, or (ii) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Buyer, any of its
Subsidiaries, or any of their properties or assets, except (other than in the
case of clause (i)) where such violations, breaches or defaults would not,
individually or in the aggregate, have a Buyer Material Adverse Effect.
Section 4.3 Investigations; Litigation
     There are no suits, claims, actions, proceedings, arbitrations, mediations
or investigations pending or, to the Knowledge of Buyer, threatened against
Buyer or any of its Subsidiaries, that challenges the transactions contemplated
by this Agreement, other than any such suit, claim, action, proceeding or
investigation that would have, individually or in the aggregate, a Buyer

- 34 -



--------------------------------------------------------------------------------



 



Material Adverse Effect. As of the date hereof, neither Buyer nor any of its
Subsidiaries nor any of their respective properties is or are subject to any
order, writ, judgment, injunction, decree or award that would have, individually
or in the aggregate, a Buyer Material Adverse Effect.
Section 4.4 Sufficient Funding
     Buyer has sufficient funds on hand and will have sufficient funds on hand
at Closing, to consummate the transactions contemplated by, and to perform its
obligations under, this Agreement.
Section 4.5 No Other Information
     Buyer acknowledges that Seller makes no representations or warranties as to
any matter whatsoever except as expressly set forth in Article III. The
representations and warranties set forth in Article III are made solely by
Seller, and no Representative of Seller shall have any responsibility or
liability related thereto.
Section 4.6 Access to Information; Disclaimer
     Buyer acknowledges and agrees that it (a) has had an opportunity to discuss
the Patient Monitoring Business with the management of Seller; (b) has had
reasonable access to the books and records of Seller and the Selling
Subsidiaries; (c) has been afforded the opportunity to ask questions of and
receive answers from officers of Seller; and (d) has conducted its own
independent investigation of Seller and the Selling Subsidiaries, the Patient
Monitoring Business and the transactions contemplated hereby, and has not relied
on any representation, warranty or other statement by any Person on behalf of
Seller or any of the Selling Subsidiaries, other than the representations and
warranties of Seller expressly contained in Article III of this Agreement and
that all other representations and warranties are specifically disclaimed.
Section 4.7 No Approval Required
     No consent of the holders of any class or series of capital stock of Buyer
is necessary to approve this Agreement and the transactions contemplated hereby.
Section 4.8 Brokerage Fees
     Except for UBS Securities, LLC, there is no Person that might be entitled
to any brokerage commission, finder’s fee or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Buyer or any Affiliate thereof.

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO CLOSING
Section 5.1 Conditions Precedent to Buyer’s Obligations
     All of the obligations of Buyer hereunder are subject to fulfillment, prior
to or at the Closing, of the following conditions (compliance with which or the
occurrence of which may be waived in whole or in part by Buyer in writing):
     (a) The representations and warranties of Seller contained herein (i) that
are not qualified as to materiality or Material Adverse Effect shall be
accurate, true and correct in all material respects on and as of the Closing
Date, except for such representations and warranties made as of a specified
date, which shall be accurate, true and correct in all material respects as of
the date specified and (ii) that are qualified as to materiality or Material
Adverse Effect shall be accurate, true and correct in all respects on and as of
the Closing Date, except for such representations and warranties made as of a
specified date, which shall be accurate, true and correct in all respects as of
the date specified; and Buyer shall have received a certificate of an officer of
Seller dated the Closing Date, certifying that this condition has been
satisfied.
     (b) Seller shall have performed and complied in all material respects with
all the terms, provisions and conditions of this Agreement to be complied with
and performed by Seller at or before the Closing, and Buyer shall have received
a certificate of an officer of Seller dated the Closing Date, certifying that
this condition has been satisfied.
     (c) Subject, in the case of matters related to the HSR Act, to Section 6.6.
hereto, no statute, rule or regulation shall have been enacted or promulgated by
any Governmental Entity, nor shall any suit, action or proceeding have been
instituted and remain pending, or have been threatened and remain so by any
Governmental Entity at what would otherwise be the Closing Date, which prohibits
or restricts or would prohibit or restrict (if successful) the consummation of
the transactions contemplated hereby or which would not permit the Patient
Monitoring Business as presently conducted to continue materially unimpaired
following the Closing Date, and there shall be no order or injunction of a court
of competent jurisdiction in effect preventing the consummation of the
transactions contemplated hereby. Notwithstanding the foregoing, however, any
matters related to the HSR Act shall be governed by Section 6.6 hereto.
     (d) Seller shall have received all of the Seller Approvals, including, for
the avoidance of doubt:
     (i) All applicable waiting periods (and any extensions thereof) under the
HSR Act shall have expired or otherwise been terminated;
     (ii) Either (A) the CFIUS shall have provided notice to the effect that
review or investigation of the transaction contemplated hereby has been
concluded, and that a determination has been made that there are no issues of

- 36 -



--------------------------------------------------------------------------------



 



national security of the United States sufficient to warrant further
investigation under the DPA, or (B) the President of the United States shall not
have taken action to block or prevent the consummation of the transaction
contemplated hereby under the DPA and the applicable period of time for the
President to take such action shall have expired; and
     (iii) Seller shall have fully complied with ISRA to the extent required
prior to Closing and delivered to Buyer a “No Further Action” letter, “Negative
Declaration,” “De Minimis Quantity Exemption” or “Remediation Agreement,” as
those terms are defined under ISRA from the NJDEP with respect to the
Transferred Real Property in New Jersey.
     (e) To the extent not covered by (d) above, all other applicable waiting
periods (and any extensions thereof) under any other applicable Regulatory Laws
will have expired or otherwise been terminated, and the parties hereto will have
received all other authorizations, consents and approvals of all Governmental
Entities (including under any applicable Regulatory Laws) in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.
     (f) (i) Seller shall have obtained the Consents, in form and substance
reasonably satisfactory to Buyer, listed on Schedule 5.1(f), and (ii) such other
Consents, in form and substance reasonably satisfactory to Buyer, the failure of
which to obtain would, individually or in the aggregate, have a Material Adverse
Effect.
     (g) There shall have been no Material Adverse Change.
     (h) Seller shall have provided Buyer with a properly executed statement in
form reasonably acceptable to Buyer for purposes of satisfying Buyer’s
obligations under Treasury Regulation §1.1445-2(b)(2). To the extent any of the
Selling Subsidiaries transfers a “United States real property interest” (within
the meaning of Section 897(c)(1) of the Code) to Buyer pursuant to this
Agreement, such Selling Subsidiary shall have provided Buyer with a properly
executed statement in form reasonably acceptable to Buyer for purposes of
satisfying Buyer’s obligations under Treasury Regulation §1.1445-2 (the
statement in this and the preceding sentence, each, a “FIRPTA Certificate”). If
Seller or any of such Selling Subsidiaries fails or refuses to furnish an
applicable FIRPTA Certificate, Buyer shall be entitled to withhold from the
portion of consideration otherwise payable pursuant to this Agreement at Closing
allocable solely to the portion of the Purchased Assets transferred to Buyer
directly by Seller or such Selling Subsidiary, as applicable (in each case, as
determined for U.S. federal income tax purposes), the amount required to be so
withheld from such portion of the consideration pursuant to Section 1445(a) of
the Code.
     (i) Seller and the Selling Subsidiaries shall have duly executed and
delivered counterparts of the Transaction Documents.

- 37 -



--------------------------------------------------------------------------------



 



Section 5.2 Conditions Precedent to Seller’s Obligations
     All of the obligations of Seller hereunder are subject to the fulfillment,
prior to or at the Closing, of the following conditions (compliance with which
or the occurrence of which may be waived in whole or in part by Seller in
writing):
     (a) The representations and warranties of Buyer contained herein (i) that
are not qualified as to materiality or Material Adverse Effect shall be
accurate, true and correct in all material respects on and as of the Closing
Date, except for such representations and warranties made as of a specified
date, which shall be accurate, true and correct in all material respects as of
the date specified and (ii) that are qualified as to materiality or Material
Adverse Effect shall be accurate, true and correct in all respects on and as of
the Closing Date, except for such representations and warranties made as of a
specified date, which shall be accurate, true and correct in all respects as of
the date specified; and Seller shall have received a certificate of an officer
of Buyer dated the Closing Date, certifying that this condition has been
satisfied.
     (b) Buyer shall have performed and complied in all material respects with
all the terms, provisions and conditions of this Agreement to be complied with
and performed by Buyer at or before the Closing; and Seller shall have received
a certificate of an officer of Buyer dated the Closing Date, certifying that
this condition has been satisfied.
     (c) No statute, rule or regulation shall have been enacted or promulgated
by any Governmental Entity, nor shall any suit, action or proceeding have been
instituted and remain pending, or have been threatened and remain so by any
Governmental Entity at what would otherwise be the Closing Date, which prohibits
or restricts or would prohibit or restrict (if successful) the consummation of
the transactions contemplated hereby, and there shall be no order or injunction
of a court of competent jurisdiction in effect preventing the consummation of
the transactions contemplated hereby.
     (d) Buyer shall have received all of the Buyer Approvals, including, for
the avoidance of doubt:
     (i) All applicable waiting periods (and any extensions thereof) under the
HSR Act shall have expired or otherwise been terminated; and
     (ii) Either (A) the CFIUS shall have provided notice to the effect that
review or investigation of the transaction contemplated hereby has been
concluded, and that a determination has been made that there are no issues of
national security of the United States sufficient to warrant further
investigation under the DPA, or (B) the President of the United States shall not
have taken action to block or prevent the consummation of the transaction
contemplated hereby under the DPA and the applicable period of time for the
President to take such action shall have expired.

- 38 -



--------------------------------------------------------------------------------



 



     (e) To the extent not covered by (d) above, all other applicable waiting
periods (and any extensions thereof) under any other applicable Regulatory Laws
will have expired or otherwise been terminated, and the parties hereto will have
received all other authorizations, consents and approvals of all Governmental
Entities (including under any applicable Regulatory Laws) in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.
     (f) Buyer shall have duly executed and delivered counterparts of the
Transaction Documents.
ARTICLE VI
CERTAIN COVENANTS
Section 6.1 Conduct of Business
     (a) From and after the date hereof and prior to the Closing Date or the
date, if any, on which this Agreement is earlier terminated pursuant to
Article VIII (the “Termination Date”), and except (i) as may be otherwise
required by applicable Law; (ii) with the prior written consent of Buyer;
(iii) as expressly permitted by this Agreement; or (iv) as disclosed in Schedule
6.1(a), Seller shall, and shall cause each of the Selling Subsidiaries to,
(A) conduct the Patient Monitoring Business in all material respects in the
ordinary course consistent with past practice; (B) use commercially reasonable
efforts to maintain and preserve intact its present business organization,
rights and franchises, goodwill and advantageous business relationships for the
Patient Monitoring Business (including relationships with key customers and
suppliers) and to retain the services of its key officers and key employees of
the Patient Monitoring Business and (C) take no action that is intended to or
that would reasonably be expected to materially adversely affect or materially
delay the ability of any of the parties hereto from obtaining any necessary
approvals of any regulatory agency or other Governmental Entity required for the
transactions contemplated hereby, performing its covenants and agreements under
this Agreement or consummating the transactions contemplated hereby or otherwise
materially delay or prohibit consummation of the transactions contemplated
hereby.
     (b) Without limiting Section 6.1(a), Seller agrees with Buyer that from the
date of this Agreement until the earlier of (x) the Termination Date and (y) the
Closing Date, except as set forth in Schedule 6.1(b) or as otherwise expressly
permitted by this Agreement, Seller shall not, and shall not permit any of the
Selling Subsidiaries to, without the prior written consent of Buyer:
     (i) make any new capital expenditures for the Patient Monitoring Business
not contemplated by the capital expenditure budget for the Patient Monitoring
Business having an aggregate value in excess of $1 million for any consecutive
12-month period, except as set forth in Schedule 6.1(b);

- 39 -



--------------------------------------------------------------------------------



 



     (ii) allow the levels of raw materials, supplies or other materials
included in the Inventory to vary materially from the levels customarily
maintained;
     (iii) incur, assume, guarantee, or become obligated with respect to any
debt, excluding intercompany debt in an amount not to exceed $5 million, other
than pursuant to Seller’s existing credit facilities or under short-term debt or
overdraft facilities, in each case as in effect as of the date hereof;
     (iv) except in the ordinary course of business but provided that Seller
first consults with Buyer, enter into, renew, extend, materially amend or
terminate any Material Contract or Contract which if entered into prior to the
date hereof would be a Material Contract;
     (v) except to the extent required by Law (including Section 409A of the
Code) or by Contracts or by Seller Benefit Plans or by Seller Foreign Plans in
existence as of the date hereof or as disclosed in Schedule 6.1(b), (A) increase
the compensation or benefits of any of the employees of the Patient Monitoring
Business or on the Agreed List of Employees except in the ordinary course of
business; (B) pay any pension, severance or retirement benefits to any employees
of the Patient Monitoring Business or on the Agreed List of Employees not
required by any existing plan or agreement; or (C) enter into any material
compensation or benefit plan, program, policy, arrangement or agreement with any
employees of the Patient Monitoring Business or on the Agreed List of Employees;
     (vi) waive, release, assign, settle or compromise any material claim,
action or proceeding in respect of the Patient Monitoring Business or the
Purchased Assets, other than in the ordinary course of business but provided
that Seller first consults with Buyer prior to any such waiver, release,
assignment, settlement or compromise;
     (vii) take any action that is intended or would reasonably be expected to
result in any of the conditions to the Closing set forth in Article V not being
satisfied or materially delaying the satisfaction of such conditions;
     (viii) implement or adopt any material change in its Tax or financial
accounting principles, practices or methods for the Patient Monitoring Business
(including with respect to Artema), other than as required by GAAP, applicable
Law or regulatory guidelines;
     (ix) with respect to Artema, (A) make or change any Tax election, (B) adopt
or change any method of Tax accounting, (C) file any amended Tax Return or (C)
surrender any right to claim a Tax refund, or offset or other reduction in Tax
liability;

- 40 -



--------------------------------------------------------------------------------



 



     (x) make any acquisition (by merger, consolidation, acquisition of stock or
assets or otherwise) of any Person, or make any loan, advance, capital
contribution to, or investment in, any other Person and that relates to, or
following such transaction, would constitute part of, the Patient Monitoring
Business, except purchases of inventory, components or, property, plant or
equipment (including engineering development equipment) in the ordinary course
of business; provided, that, the actions listed on Schedule 6.1(b) shall not be
deemed to be prohibited by this Section 6.1(b);
     (xi) dispose of, or create any Lien on any Purchased Assets (other than the
sale of Inventory in the ordinary course of business);
     (xii) fail to pay any premiums due and payable for material insurance
policies and/or fail to use commercially reasonable efforts to keep material
insurance policies in full force and effect; and
     (xiii) agree to take, make any commitment to take, or adopt any resolutions
of its Board of Directors in support of, any of the actions prohibited by this
Section 6.1(b).
     (c) From and after the date hereof and prior to the Closing Date or the
Termination Date, if any, and except (i) as may be otherwise required by
applicable Law or (ii) as expressly contemplated or permitted by this Agreement,
Buyer shall take no action that is intended to or that would reasonably be
expected to materially adversely affect or materially delay the ability of any
of the parties hereto from obtaining any necessary approvals of any regulatory
agency or other Governmental Entity required for the transactions contemplated
hereby, performing its covenants and agreements under this Agreement or
consummating the transactions contemplated hereby or otherwise materially delay
or prohibit consummation of the transactions contemplated hereby.
Section 6.2 Investigation
     (a) From the date hereof until the Closing Date and subject to the
requirements and prohibitions of applicable Laws, Seller shall (i) provide to
Buyer, its counsel, financial advisors, auditors and other authorized
representatives prompt reasonable access during normal business hours to the
offices, properties (including for the purpose of conducting a Phase I site
assessment), books and records of Seller and the Selling Subsidiaries for the
Patient Monitoring Business; (ii) furnish to Buyer, its counsel, financial
advisors, auditors and other authorized representatives such financial and
operating data and other information regarding the Patient Monitoring Business
as such persons may reasonably request and (iii) instruct the employees,
counsel, financial advisors, auditors and other authorized representatives
(other than directors who are not employees) of Seller and the Selling
Subsidiaries to cooperate reasonably during normal business hours with Buyer in
its investigation of the Patient Monitoring Business, except that nothing herein
shall require Seller or any of the Selling Subsidiaries to disclose any
information that would reasonably be expected to involve any sampling for
Hazardous

- 41 -



--------------------------------------------------------------------------------



 



Substances or cause a risk of a loss of privilege to Seller or any of the
Selling Subsidiaries and, in all cases, will be at the expense of Parent. Any
investigation pursuant to this Section 6.2(a) shall be conducted in such manner
as not to interfere unreasonably with the conduct of the Patient Monitoring
Business. No information or knowledge obtained by Buyer in any investigation
pursuant to this Section 6.2(a) shall affect or be deemed to modify any
representation or warranty made by Seller in Article III.
     (b) Buyer hereby agrees that all information provided to it or its counsel,
financial advisors, auditors and other authorized representatives in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be treated in accordance with, the Confidentiality Agreement as if it had
been provided prior to the date of this Agreement.
Section 6.3 Control of Operations
     Without in any way limiting any party’s rights or obligations under this
Agreement, the parties understand and agree that (a) nothing contained in this
Agreement shall give Buyer, directly or indirectly, the right to control or
direct the Patient Monitoring Business prior to the Closing and (b) prior to the
Closing, Seller and the Selling Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
the operation of the Patient Monitoring Business.
Section 6.4 Notification of Certain Matters
     The parties hereto shall give prompt notice to each other of (a) any notice
or other communication received by such party from any Governmental Entity in
connection with the transactions contemplated hereby or from any person alleging
that the consent of such person is or may be required in connection with the
transactions contemplated hereby; (b) any actions, suits, claims, investigations
or proceedings commenced or, to such party’s Knowledge, threatened against,
relating to or involving or otherwise affecting such party or any of its
Subsidiaries which relate to the transactions contemplated hereby; and (c) the
discovery of any fact or circumstance that, or the occurrence or non-occurrence
of any event the occurrence or non-occurrence of which, would cause or result in
any of the conditions to the Closing set forth in Article V not being satisfied
or satisfaction of those conditions being materially delayed; provided, however,
that the delivery of any notice pursuant to this Section 6.4 shall not (x) cure
any breach of, or non-compliance with, any other provision of this Agreement or
(y) limit the remedies available to the party receiving such notice.
Section 6.5 Public Announcements
     Seller and Buyer will consult with and provide each other the opportunity
to review and comment upon any press release or other public statement or
comment prior to the issuance of such press release or other public statement or
comment relating to this Agreement or the transactions contemplated hereby and
shall not issue any such press release or other public statement or comment
prior to such consultation except as may be required by applicable Law or by
obligations pursuant to any listing agreement with any national securities
exchange.

- 42 -



--------------------------------------------------------------------------------



 



Section 6.6 Third Party Consents; Regulatory Approvals; Access
     (a) Subject to the provisions of this Agreement, each of the parties hereto
shall use its reasonable best efforts to take promptly, or to cause to be taken,
all actions, and to do promptly, or to cause to be done, and to assist and to
cooperate with the other parties in doing, all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated hereby, including (i) the obtaining of all necessary
actions or nonactions, waivers, consents, clearances, approvals and expirations
or terminations of waiting periods from Governmental Entities and the making of
all necessary registrations and filings and the taking of all steps as may be
necessary to obtain an approval, clearance, or waiver from, or to avoid an
action or proceeding by, any Governmental Entity, including the Seller Approvals
and the Buyer Approvals; (ii) the obtaining of all necessary consents, approvals
or waivers from third parties; (iii) the defending of any lawsuits or other
legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby; and
(iv) the execution and delivery of any additional instruments reasonably
necessary to consummate the transactions contemplated hereby; provided, however,
that in no event shall Seller be required to pay prior to the Closing any
material fee, penalties or other consideration to any third party to obtain any
consent or approval required for the consummation of the transactions
contemplated hereby under any Contract.
     (b) Subject to the provisions of this Agreement, Seller and Buyer shall
(i) promptly, but in no event later than ten (10) Business Days after the date
hereof, and in any event, prior to the expiration of any applicable legal
deadline, file any and all Notification and Report Forms required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
and make any other filings under any other applicable Regulatory Law, with
respect to the transactions contemplated hereby, and use reasonable best efforts
to cause the expiration or termination of any applicable waiting periods under
the HSR Act and any other applicable Regulatory Law; (ii) use reasonable best
efforts to cooperate with each other in (A) determining whether any filings are
required to be made with, or consents, permits, authorizations, waivers,
clearances, approvals, and expirations or terminations of waiting periods are
required to be obtained from, any third parties or other Governmental Entities
in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and (B) timely making all
such filings and timely obtaining all such consents, permits, authorizations or
approvals; (iii) supply to any Governmental Entity as promptly as practicable
any additional information or documents that may be requested pursuant to any
Regulatory Law or by such Governmental Entity; and (iv) use reasonable best
efforts to take, or cause to be taken, all other actions and do, or cause to be
done, all other things necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby within one hundred eighty
(180) days of the date hereof. Without limiting the foregoing, such reasonable
best efforts shall include, but are not limited to, taking all such further
action as may be necessary to resolve such objections, if any, including the
divestiture of the assets of Buyer, without limitation, as the United States
Federal Trade Commission, the Antitrust Division of the United States Department
of Justice, state antitrust enforcement authorities or competition authorities
of any other nation or

- 43 -



--------------------------------------------------------------------------------



 



other jurisdiction or any other person may assert under Regulatory Law with
respect to the transactions contemplated hereby.
     (c) Notwithstanding the timeframe in Section 6.6(b), Seller and Buyer shall
cooperate to enable the parties to jointly prepare and file, as soon as
practicable after execution of this Agreement by both parties, and in any event
within twenty (20) Business Days following the date hereof, with CFIUS, a notice
of the transactions contemplated by this Agreement and the transactions
contemplated hereby, and shall furnish any supplemental information requested by
CFIUS in connection therewith pursuant to the DPA, and the applicable
regulations thereto.
     (d) Subject to applicable legal limitations and the instructions of any
Governmental Entity, Seller and Buyer shall keep each other apprised of the
status of matters relating to the completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of notices or other
communications received by Seller or Buyer, as the case may be, or any of their
respective Affiliates, from any third party and/or any Governmental Entity with
respect to such transactions. Seller and Buyer shall permit counsel for the
other party reasonable opportunity to review in advance, and consider in good
faith the views of the other party in connection with, any proposed written
communication to any Governmental Entity. Each of Seller and Buyer agrees not to
participate in any substantive meeting or discussion, either in person or by
telephone, with any Governmental Entity in connection with the transactions
contemplated hereby unless it consults with the other party in advance and, to
the extent not prohibited by such Governmental Entity, gives the other party and
its counsel the opportunity to attend and participate.
     (e) Subject to and in furtherance and not in limitation of the covenants of
the parties contained in this Section 6.6, if any administrative or judicial
action or proceeding, including any proceeding by a private party, is instituted
(or threatened to be instituted) challenging the transactions contemplated by
this Agreement as violative of any Regulatory Law, each of Seller and Buyer
shall cooperate in all respects with each other and shall use their respective
reasonable best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed or overturned any decree, judgment, injunction
or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the transactions
contemplated hereby.
Section 6.7 Industrial Site Recovery Act
     Seller shall comply in all respects at its sole expense with the New Jersey
Industrial Site Recovery Act (“ISRA”) with respect to all real properties owned,
leased or operated in New Jersey by Seller and/or any of its Selling
Subsidiaries in connection with the transactions contemplated by this Agreement
prior to the Closing Date or the Termination Date, to the extent applicable,
including without limitation, preparing, filing and executing all required
notices, forms and agreements with the New Jersey Department of Environmental
Protection (“Seller’s ISRA Obligations”) and shall comply in all respects at its
sole expense with any Environmental Laws applicable to any release of Hazardous
Substances identified in Buyer’s Phase I

- 44 -



--------------------------------------------------------------------------------



 



Environmental Site Assessment of the Transferred Real Property located in
Mahwah, New Jersey (“Seller’s Additional Environmental Obligations”); provided,
however:
     (a) Seller’s ISRA Obligations and Seller’s Additional Environmental
Obligations shall be limited to meeting the Appropriate Remediation Standard. To
the extent acceptable to Governmental Entities, the parties agree to utilize
institutional controls and engineering controls (including, without limitation,
capping, signs, fences and deed restrictions on the use of real property or
groundwater) to meet the Appropriate Remediation Standard and to cooperate in
obtaining all necessary approvals of the use of such controls.
     (b) Seller’s ISRA Obligations and Seller’s Additional Environmental
Obligations shall not include the investigation or remediation of any release of
Hazardous Substances occurring on or after the Closing Date or to the extent
such investigation or remediation results or arises from Buyer’s exacerbation of
any release of Hazardous Substances which occurred prior to the Closing Date.
     (c) After the Closing Date, Buyer shall provide Seller, and Seller’s
consultants, contractors, agents and representatives with reasonable access to
the Transferred Real Property in Mahwah, New Jersey, to allow Seller to complete
Seller’s ISRA Obligations and Seller’s Additional Environmental Obligations at
reasonable times and upon reasonable advance notice.
     (d) After the Closing Date, Seller shall take reasonable precaution to
minimize any interference with or disruption of Buyer’s operations at the
Transferred Real Property in Mahwah, New Jersey caused by Seller’s ISRA
Obligations and Seller’s Additional Environmental Obligations.
     (e) Seller shall keep Buyer reasonably informed of the progress of Seller’s
ISRA Obligations and Seller’s Additional Environmental Obligations, including
providing Buyer with copies of material correspondence and reports submitted to
any Governmental Entity and any correspondence received from any Governmental
Entity.
ARTICLE VII
POST-CLOSING COVENANTS
Section 7.1 Employee Matters
     (a) Effective as of the Closing, the employees listed on the Agreed List of
Employees shall become employees of Buyer on terms of employment in accordance
with Section 7.1(b) below. All such employees who become employed by Buyer or
one of its Subsidiaries effective as of the Closing or thereafter are
hereinafter referred to as the “Transferred Employees.” Employment with Buyer of
Transferred Employees shall commence immediately on the Closing Date, except
that employment of individuals on leave of absence or short-term disability
leave, maternity leave, salary continuation and extension type of leave,
military leave or workers compensation (“Leave Employees”), except as otherwise
provided by Law, shall become

- 45 -



--------------------------------------------------------------------------------



 



effective as of the date they first present themselves for active work with the
Buyer; provided, however, that Buyer, except to the extent otherwise required by
Law, shall have no obligation to hire Leave Employees unless such individuals
first present themselves for active work with Buyer within six (6) months
following the Closing Date. For purposes hereof, Leave Employees who accept an
offer of employment from Buyer shall be deemed to be Transferred Employees as of
the date they accept employment with Buyer.
     (b) For the period ending on December 31st of the calendar year immediately
following the calendar year that includes the Closing Date (the “Continuation
Period”), Buyer shall provide, or shall cause to be provided, to each
Transferred Employee, compensation and benefits that are substantially
comparable, in the aggregate, to the compensation and benefits provided to
Transferred Employees immediately before the Closing (excluding any retiree
welfare benefits, compensation or benefits provided pursuant to equity-based
awards or any defined benefit plans and any payments or benefits that would
become payable upon a change of control of Seller). Notwithstanding any other
provision of this Agreement to the contrary, (A) Buyer shall or shall cause its
Subsidiaries to provide the Transferred Employees whose employment with Buyer
terminates during the Continuation Period with severance benefits that are at
least equal to levels of base salary provided as severance under Seller’s
broad-based severance policy as such policy is in effect immediately prior to
the Closing (to the extent that the benefits under such policy as of the Closing
Date are not more generous than the benefits provided thereunder as of the date
of this Agreement), as set forth on Schedule 7.1(b) and (B) during such
Continuation Period, severance benefits offered by Buyer to the Transferred
Employees shall be determined without taking into account any reduction after
the Closing in base salary paid to the Transferred Employees. The Buyer Savings
Plan described in Section 7.1(e) shall be a savings-type defined contribution
plan intended to be tax-qualified under Section 401(a) of the Code and shall
accept rollover contributions and provide a loan feature.
     (c) For all purposes (including purposes of vesting, eligibility to
participate, benefit accrual and level of benefits) under the employee benefit
plans of Buyer and its Subsidiaries providing benefits to any Transferred
Employees established during the Continuation Period (the “New Plans”), each
Transferred Employee shall be credited with his or her years of service with the
Seller before the Closing, provided that the foregoing shall not apply with
respect to benefit accrual under any defined benefit pension plan or to the
extent that its application would result in a duplication of benefits with
respect to the same period of service. All such periods of employment have been
provided to Buyer, specified by employee, prior to the Closing Date. In
addition, and without limiting the generality of the foregoing, (A) each
Transferred Employee shall be immediately eligible to participate, without any
waiting time, in any and all New Plans to the extent coverage under such New
Plan is analogous to a Seller Benefit Plan or Seller Foreign Plan in which such
Transferred Employee participated immediately before the consummation of the
transactions contemplated hereby and (B) for purposes of each New Plan providing
medical, dental, pharmaceutical and/or vision benefits to any Transferred
Employee, Buyer shall cause all pre-existing condition exclusions and
actively-at-work requirements of such New Plan to be waived for such Transferred
Employee and his or her covered dependents, unless such conditions would not
have been waived under the analogous plan of Seller or the

- 46 -



--------------------------------------------------------------------------------



 



Selling Subsidiaries in which such Transferred Employee participated immediately
prior to the Closing and Buyer shall cause any eligible expenses incurred by
such Transferred Employee and his or her covered dependents under the Seller
Benefit Plan or Seller Foreign Plan to be taken into account under the
corresponding New Plan for purposes of satisfying all deductible, coinsurance
and maximum out-of-pocket requirements applicable to such Transferred Employee
and his or her covered dependents for the applicable plan year as if such
amounts had been paid in accordance with such New Plan.
     (d) Buyer and Seller agree to use the “alternate procedure” specified in
Revenue Procedure 2004-53 for reporting the wages of the Transferred Employees
and the payment of FICA taxes with respect to the Transferred Employees. As soon
as administratively feasible following the Closing Date, Seller shall provide
Buyer the information required for reporting wages on Form W-2 for each
Transferred Employee for the year in which the Closing Date occurs.
     (e) As soon as reasonably practical following the Closing Date, Buyer shall
establish a defined contribution plan (or cover Transferred Employees under an
existing defined contribution plan sponsored by Buyer) (the “Buyer Savings
Plan”) for the benefit of Transferred Employees who, as of the Closing Date, are
participants in the Amended and Restated Datascope Corp. 401(k) Savings and
Supplemental Retirement Plan of Seller (the “Savings Plan”). Seller shall fully
vest all Transferred Employees in their account balances under the Savings Plan
and all other retirement plans of Seller or the Selling Subsidiaries (as set
forth on Schedule 7.1(e)) intended to qualify under Section 401(a) of the Code
as of the Closing Date. As soon as practical following the Closing Date (the
“Transfer Date”), in accordance with Code Section 414(1), Seller shall cause the
trustee of the Savings Plan to transfer directly to the Buyer Savings Plan to
transfer the full account balances of each of the Transferred Employees who is a
participant under the Savings Plan valued as of the valuation date under the
Savings Plan coincident with the Transfer Date or the Business Day immediately
preceding the Transfer Date. The value of the account balance of each
Transferred Employee will be transferred in cash and marketable securities (or
such other form as may be agreed by Buyer and Seller) to the Buyer’s Savings
Plan, except that the value of any outstanding participant loans, which any such
Transferred Employee has as of the Transfer Date will be transferred in kind.
Notwithstanding that the Closing will occur prior to the Transfer Date, the
Savings Plan will not default any outstanding loan of any Transferred Employee,
whose account balance under the Savings Plan will be transferred to the Buyer
Savings Plan pursuant to this Section 7.1(e). In no event, however, shall such
transfer take place until the furnishing to Buyer by Seller of a favorable
determination letter from the Internal Revenue Service with respect to the
qualification of the Savings Plan under Section 401(a) of the Code on which
Seller is entitled to rely as of the Transfer Date.
     (f) Seller and Buyer shall reasonably cooperate, to the extent permitted by
Law, with Buyer’s attempts to obtain information relating to the Transferred
Employees employment with the Patient Monitoring Business, excluding making
available to Buyer such employees’ personnel files and performance evaluations
(all of which files and evaluations shall be

- 47 -



--------------------------------------------------------------------------------



 



transferred as of the Closing). To the extent permitted by Law, Seller and Buyer
shall provide each other with access to information necessary in order to carry
out the provisions of this Section 7.1, including, without limitation, making
available all information regarding base wages, compensation and bonus and
benefit entitlements of the individuals on the Agreed List of Employees during
their employment with Seller as of the date of this Agreement.
     (g) Seller shall retain liability for all earned but untaken vacation
and/or paid time off credited to each Transferred Employee by Seller or the
Selling Subsidiaries as of the Closing Date.
     (h) Nothing in this Section 7.1 or any other provision of this Agreement
(i) shall be construed to modify, amend or, except as is otherwise provided in
Section 7.1(b) with respect to Buyer’s 401(k) plan, establish any benefit plan,
program, or arrangement or in any way limit, and Seller and Selling Subsidiaries
shall take no action after the date hereof that would limit, the ability of the
parties hereto or any other Person to modify, amend, or terminate any of the
Seller Benefit Plans, Seller Foreign Plans or New Plans as may be allowed under
the terms of such plans or applicable Law or (ii) confers or is intended to
confer upon any Transferred Employee (or any beneficiary or dependent thereof)
any rights, including any right to employment or continued employment for any
period of time by reason of this Agreement, or any right to a particular term or
condition of employment, compensation or benefits.
Section 7.2 Books and Records; Access
     (a) Seller agrees to deliver, or cause to be delivered, to Buyer as soon as
practicable after the Closing, copies of all material books, records and other
documents of Seller or its Affiliates to the extent related to the Patient
Monitoring Business and the Purchased Assets as Buyer may reasonably request;
provided that any portions thereof that do not relate to the Patient Monitoring
Business or the Purchased Assets may be redacted from the copies delivered to
Buyer. From and after the Closing, Seller will permit Buyer and its duly
authorized representatives access, during normal business hours and upon
reasonable notice, to all Contracts, books, records and other data of Seller or
its Affiliates to the extent relating to the Purchased Assets and Assumed
Liabilities conveyed and assumed at the Closing (to the extent that such
Contracts, books, records and data were not previously delivered to Buyer);
provided that any portions thereof that do not relate to the Patient Monitoring
Business or the Purchased Assets may be redacted from the copies to which such
access is permitted. In addition, Seller agrees that, from and after the
Closing, Buyer or its authorized representatives may, at Buyer’s cost and
expense, make copies of Seller’s or its Affiliates’ books and records (or
redacted portions thereof) to the extent related to the Patient Monitoring
Business, including the pricing information of the Products, to the extent that
such books and records were not delivered to Buyer.
     (b) From and after the Closing Date and for a period of seven (7) years, in
connection with the preparation of Tax Returns (including Tax Returns relating
to the calendar year in which the Closing occurs) or in connection with any Tax,
regulatory or accounting investigation, inquiry or review or any pending or
threatened third party action or injury that is related to the

- 48 -



--------------------------------------------------------------------------------



 



ownership of the Purchased Assets or the operation of the Patient Monitoring
Business prior to the Closing, upon reasonable prior notice, and except as
determined in good faith to be appropriate to ensure compliance with any
applicable Laws and subject to any applicable privileges (including the
attorney-client privilege) and contractual confidentiality obligations, the
Buyer shall, and shall cause Artema and its representatives to, (i) afford
Seller and its Affiliates reasonable access, during normal business hours, to
the offices, properties, books and records of the Buyer and Artema in respect of
Artema, the Patient Monitoring Business, the Purchased Assets and the Assumed
Liabilities, (ii) furnish to Seller and its Affiliates such additional financial
and other information regarding Artema, the Patient Monitoring Business, the
Purchased Assets and the Assumed Liabilities as Seller may from time to time
reasonably request and (iii) make available to Seller and its Affiliates the
employees of Buyer and Artema in respect of Artema, the Patient Monitoring
Business, the Purchased Assets and the Assumed Liabilities whose assistance,
expertise, testimony, notes and recollections or presence is necessary to assist
Seller in connection with Seller’s inquiries for any of the purposes referred to
above, including, at Seller’s sole cost, the presence of such persons as
witnesses in hearings or trials for such purposes; provided, however, that such
investigation shall not unreasonably interfere with the business or operations
of Buyer or any of its Affiliates; and provided further, that the external
auditors and accountants of Buyer or its Affiliates shall not be obligated to
make any work papers and data available to any Person unless and until such
Person has signed a customary confidentiality agreement relating to such access
to work papers in form and substance reasonably acceptable to such auditors or
accountants. Seller shall be obligated to pay for Buyer’s costs in satisfying
any of its obligations pursuant to this Section 7.2(b).
     (c) The rights under this Section 7.2 to receive, copy or have access to
Contracts, books, records, Tax Returns, work schedules and other documents and
data shall survive until the later to occur of the expiration of the statute of
limitations for the imposition of Tax with respect to the years to which such
Contracts, books, records, documents and data pertain, or seven (7) years from
the year to which such Contracts, books, records, documents and data pertain,
provided that such access or copying shall not unduly interfere with the
business and affairs of the party or applicable Affiliate(s) permitting such
access or copying. Neither party shall be obligated hereunder to disclose to the
other party any information the disclosure of which would violate any Law.
Section 7.3 Insurance
     As of the Closing Date the coverage under all insurance policies related to
the Patient Monitoring Business shall continue in force only for the benefit of
Seller and its Affiliates, and not for the benefit of Buyer or its Affiliates.
As of the Closing Date Buyer agrees to arrange for its own insurance policies
with respect to the Purchased Assets and the Assumed Liabilities covering all
periods and agrees not to seek, through any means, to benefit from any of
Seller’s or its Affiliates’ insurance policies which may provide coverage for
claims relating in any way to the Patient Monitoring Business.

- 49 -



--------------------------------------------------------------------------------



 



Section 7.4 Payments from Third Parties
     In the event that, on or after the Closing Date, either party shall receive
any payments or other funds due to the other pursuant to the terms hereof or
otherwise, then the party receiving such funds shall promptly forward such funds
to the proper party. The parties acknowledge and agree there is no right of
offset regarding such payments and a party may not withhold funds received from
third parties for the account of the other party in the event there is a dispute
regarding any other issue under this Agreement.
Section 7.5 Further Assurances
     (a) Each of Buyer and Seller shall use commercially reasonable efforts to
cause all conditions to its and the other parties’ obligations hereunder to be
timely satisfied and to perform and fulfill all obligations on its part to be
performed and fulfilled under this Agreement and the other Transaction Documents
to which it is a party, to the end that the transactions contemplated herein
shall be effected substantially in accordance with its terms as soon as
reasonably practicable. Each of Buyer and Seller shall execute and deliver
during the Transfer Period such further certificates, agreements and other
documents and take such other actions as the other party may reasonably request
to consummate or implement the transactions contemplated hereby or under the
other Transaction Documents or to evidence such events or matters, including
(i) transferring to Buyer any Purchased Assets which was not transferred to
Buyer at the Closing Date and any asset, right, benefit or other property which
is not a Purchased Asset but that the parties mutually agree to transfer to
Buyer and (ii) transferring back to Seller any asset, right, benefit or other
property which is not a Purchased Asset but was transferred to Buyer at Closing.
     (b) Seller agrees to use reasonable efforts, and instruct its employees,
auditors or other authorized representatives to use reasonable efforts, to
cooperate with requests to furnish to Buyer, auditors or other authorized
representatives of Buyer financial information regarding the Patient Monitoring
Business as such persons may reasonably request for the purposes of Buyer’s
preparation of standalone historical financial statements in respect of the
Patient Monitoring Business.
     (c) At any time from the Effective Date through the Transfer Period, upon
the request of Buyer, the parties shall meet to discuss in good faith any
concerns over the completeness of the lists of patent applications included in
the schedule of Transferred Patent Rights. If the parties determine that any
unpublished patent application owned by Seller or the Selling Subsidiaries as of
the Effective Date exclusively relates to the Patient Monitoring Business (as
determined based on the independent claims of such application) and has been
omitted from such schedule, the parties shall amend such schedule to include
such omitted unpublished patent applications. If the parties determine that any
unpublished patent application owned by Seller or the Selling Subsidiaries as of
the Effective Date primarily relates to the Patient Monitoring Business (as
determined based on the independent claims of such application) and has been
omitted from such schedule, the parties shall work together in good faith to put
in place appropriate arrangements between the parties relating to such
unpublished patent applications, including licenses thereto.

- 50 -



--------------------------------------------------------------------------------



 



     (d) All cash collected on or after the Closing Date with respect to
Accounts Receivable which constitute Excluded Assets shall belong to, and if
received by Buyer and/or any of its Affiliates, shall be received for the
benefit and the account of, Seller, and Buyer shall (and shall cause each of
their respective Affiliates to), on a weekly basis, transfer and remit to Seller
all such amounts received by or paid to Buyer and/or any of their Affiliates. By
way of clarification, to the extent Buyer and/or any of its Affiliates receives
cash from a distributor which has accounts receivables owing to Buyer and/or any
of its Affiliates and Accounts Receivable owing to Seller, such cash (to the
extent of the outstanding Accounts Receivable from such distributor) shall be
received for the benefit and the account of, Seller, and Buyer shall (and shall
cause each of their respective Affiliates to), on a weekly basis, transfer and
remit to Seller all such amounts.
Section 7.6 Tax Matters
     (a) Seller shall timely file, or cause to be filed, all Tax Returns (other
than Income Tax Returns) related to the Purchased Assets (solely for purposes of
this Section 7.6 and except as otherwise provided in Section 7.6(b), the term
“Purchased Assets” shall exclude the Artema Stock) and all Tax Returns of Artema
required to be filed by Seller, the Selling Subsidiaries, or Artema on or before
the Closing Date (after taking into account any extensions) and shall pay all
Taxes shown due on such Tax Returns. Buyer shall timely file, or cause to be
filed, (i) all Tax Returns related to the Purchased Assets (other than Income
Tax Returns) and (ii) all Tax Returns of Artema for the taxable periods, or
portions thereof, ending on, before or including the Closing Date which have not
been filed prior to or on the Closing Date and Buyer shall remit to the proper
taxing authority all Taxes shown due thereon.
     (b) Buyer shall not have the right to file any amended Tax Return with
regard to the Purchased Assets or Artema for any Pre-Closing Tax Period (other
than a Straddle Period) without Seller’s consent. Seller shall have the right to
file any amended Tax Returns with regard to the Purchased Assets or Artema with
respect to any Pre-Closing Tax Period (other than a Straddle Period). Either
party shall have the right to file an amended Tax Return with regard to the
Purchased Assets with respect to any Straddle Period, provided that in the event
that any such filing proposed by one party would affect the obligations of the
other party under this Agreement, then the party proposing to amend such Tax
Return shall obtain the written consent of the other party, which consent shall
not be unreasonably withheld. Notwithstanding any other provision in this
Section 7.6, Seller shall not have the right to file any amended Tax Return with
regard to the Purchased Assets (including, for this purpose, Artema Stock) for
any Pre-Closing Tax Period if such amendment is reasonably likely to result in
increased Taxes to Buyer, unless Buyer consents.
     (c) With respect to Tax refunds:
     (i) Seller shall be entitled to any refunds or credits (including interest
paid therewith) received in respect of any Tax liability (x) of Artema or
(y) with regard to the Purchased Assets, in each case in respect of any
Pre-Closing Tax Period; provided that Seller shall not be entitled to any such
refund or credit

- 51 -



--------------------------------------------------------------------------------



 



(including interest paid therewith) to the extent such refund or credit was
taken into account in determining the Estimated Closing Date Net Working Capital
or any adjustment thereto under Section 2.11 hereto or otherwise to the extent
Buyer actually pays the Tax for which such refund or credit is owed.
     (ii) Except as provided in Section 7.6(c)(i), Buyer shall be entitled to
any refunds (including interest paid therewith) in respect of any Tax liability
of Artema or with regard to the Purchased Assets.
     (iii) Notwithstanding anything to the contrary herein, if a Taxing
Authority subsequently disallows any item or refund with respect to which a
party has received payment from the other party pursuant to this Section 7.6(c),
such recipient party shall promptly pay (or cause to be paid) to the other party
the full amount of such item or refund (including any interest paid therewith).
     (d) For purposes of this Agreement, income, deductions, and other items in
respect of a Straddle Period shall be calculated by treating the Closing Date as
the last day of a taxable period, and the portion of any such Tax that is
allocable to the taxable period that is so deemed to end on and include the
Closing Date shall be allocated based on an actual closing of the books of the
relevant entity as of the Closing Date; provided, however, that in closing
books, Taxes (such as Property Taxes) that are not imposed on income, receipts,
or otherwise on a transactional basis and exemptions, allowances or deductions
that are calculated on an annual basis (including but not limited to,
depreciation and amortization deductions) shall be allocated on a daily basis.
     (e) Nothing contained in this Agreement shall prohibit Seller, prior to the
Closing Date, from making, or causing to be made, an election under Treasury
Regulation section 301.7701-3 with respect to Artema.
     (f) Buyer shall not make, or cause to be made, an election under Treasury
Regulation section 301.7701-3 with respect to Artema that goes into effect, and
as to which the transactions described in Treasury Regulation section
301.7701-3(g) occur, on or prior to the Closing Date without the consent of
Seller.
     (g) With the consent of Seller, which consent may be granted or withheld by
Seller in its sole discretion, Buyer shall not make, nor allow any Affiliate to
make, the election permitted to be made under Section 338(g) of the Code with
respect to Artema (the “Artema 338 Election”). However, if requested by Seller,
Buyer shall, at Seller’s expense, make the Artema 338 Election. If the Artema
338 Election is made, Buyer shall provide written notice to Seller of the filing
of such election, which notice shall contain the information required by
Treasury Regulations section 1.338-2(e)(4), and shall be furnished in the time
and manner set forth therein.
     (h) Buyer shall not, and shall not permit any Affiliate to, during the
period from the Closing until December 31, 2008, cause Artema to (i) enter into
a transaction which would directly or indirectly result, for United States
federal income tax purposes, in a dividend

- 52 -



--------------------------------------------------------------------------------



 



distribution to Buyer or its Affiliates or an inclusion to income to Seller for
U.S. tax purposes or (ii) engage in any activity or transaction which could be
considered out of the ordinary course of business for Artema for the calendar
year that includes the Closing Date. In addition, Buyer agrees that it shall
promptly provide Seller with any information reasonably requested by Seller
related to the foreign tax credits claimed by, or available to, Seller (or the
affiliated group of which Seller is the parent). If Buyer, in accordance with
Section 7.6(g), makes the Artema 338 Election, then Buyer’s obligations in the
first sentence of this Section 7.6(h) shall be null and void.
Section 7.7 Covenant Not to Compete
     (a) Seller agrees that for a period (such period, the “Non-Compete
Expiration Date”) between the Closing Date and the earliest to occur of (i) the
third anniversary of the Closing Date; (ii) the first anniversary of the date of
a Buyer Change of Control; and (iii) the first anniversary of the date of a
Seller Change of Control, Seller shall not, and shall cause its Affiliates not
to, directly or indirectly, manage, operate, control, engage or acquire any
ownership interest in any firm, corporation, partnership, proprietorship or
other business entity that engages in a business in competition with Buyer with
respect to the Base PM Business, as the Base PM Business has been conducted
during the twelve (12) month period preceding the date of this Agreement, on a
worldwide basis (each a “Seller Competing Business”); provided, however, that it
shall not be a violation of this Section 7.7(a) for Seller or any of its
Affiliates (i) to own, directly or indirectly, solely as an investment,
securities of any Person that are traded on a national securities exchange (or a
securities exchange outside the U.S.) if Seller or any of its Affiliates (A) is
not a controlling Person or a member of a group that controls such Person and
(B) does not, directly or indirectly, own more than 5% of the voting securities
of such Person, (ii) to directly or indirectly acquire any Person that includes
a Seller Competing Business that, at the time of such acquisition, constituted
less than 20% of the assets or revenue of such Person, provided that Seller
disposes of such Seller Competing Business within twelve (12) months after the
closing date of such acquisition (regardless of whether such twelve (12) month
period extends beyond the Non-Compete Expiration Date) or (iii) provide services
pursuant to the Transition Services Agreement. Also, in the event that from the
period between the Closing Date until the Non-Compete Expiration Date, Seller
completes a business combination transaction with a Person that is engaged in
any Seller Competing Business, which transaction results in such Person
beneficially owning more than 50% of the voting power of the voting securities
of Seller outstanding immediately prior to the consummation of such transaction
(a “Seller Change of Control”), such Person and its Affiliates (other than
Seller (or the surviving entity of Seller or successor in interest of Seller or
its assets) and its Subsidiaries) shall not be subject to the restrictions in
this Section 7.7(a) and Buyer and its Affiliates shall not be subject to the
restrictions in Section 7.7(b). For avoidance of doubt, nothing in this
Section 7.7(a) shall prevent Seller or any of its Affiliates from operating, and
it shall not be a violation of this Section 7.7(a) for Seller or any of its
Affiliates to operate, the Non-PM Business.
     (b) Buyer agrees that until the Non-Compete Expiration Date, Buyer shall
not, and shall cause its Affiliates not to, directly or indirectly, manage,
operate, control, engage or acquire any ownership interest in any firm,
corporation, partnership, proprietorship or other business entity

- 53 -



--------------------------------------------------------------------------------



 



that engages in a business in competition with Seller with respect to the Non-PM
Business, as the Non-PM Business has been conducted during the twelve (12) month
period preceding the date of this Agreement, on a worldwide basis (each a “Buyer
Competing Business”); provided, however, that it shall not be a violation of
this Section 7.7(b) for Buyer or any of its Affiliates (i) to own, directly or
indirectly, solely as an investment, securities of any Person that are traded on
a national securities exchange (or a securities exchange outside the U.S.) if
Buyer or any of its Affiliates (A) is not a controlling Person or a member of a
group that controls such Person and (B) does not, directly or indirectly, own
more than 5% of the voting securities of such Person, (ii) to directly or
indirectly acquire any Person that includes a Buyer Competing Business that, at
the time of such acquisition, constituted less than 20% of the assets or revenue
of such Person, provided that Buyer disposes of such Buyer Competing Business
within twelve (12) months after the closing date of such acquisition (regardless
of whether such twelve (12) month period extends beyond the Non-Compete
Expiration Date) or (iii) provide services pursuant to the Transition Services
Agreement, or use the marks subject of, and pursuant to, the Trademark License
Agreement. Also, in the event that from the period between the Closing Date
until the Non-Compete Expiration Date, Buyer completes a business combination
transaction with a Person that is engaged in any Buyer Competing Business, which
transaction results in such Person beneficially owning more than 50% of the
voting power of the voting securities of Buyer outstanding immediately prior to
the consummation of such transaction (a “Buyer Change of Control”), such Person
and its Affiliates (other than Buyer (or the surviving entity of Buyer or
successor in interest of Buyer or its assets) and its Subsidiaries) shall not be
subject to the restrictions in this Section 7.7(b) and Seller and its Affiliates
shall not be subject to the restrictions in Section 7.7(a). For avoidance of
doubt, nothing in this Section 7.7(b) shall prevent Buyer or any of its
Affiliates from operating, and it shall not be a violation of this Section
7.7(b) for Buyer or any of its Affiliates to operate the Patient Monitoring
Business.
Section 7.8 Non-Solicitation
     (a) For a period of two (2) years following the Closing Date, Buyer will
not, and will cause all of its Subsidiaries and its and such Subsidiaries’
respective officers and directors not to, and shall not authorize or permit its
Representatives to, directly or indirectly, hire, retain, employ or solicit to
employ or hire or retain any of the employees of Seller and its Affiliates as of
the Closing Date or any time during the twelve (12) month period ending on the
Closing Date; provided, however, that this provision shall not apply to
(i) general solicitations of employment not specifically directed towards
employees of Seller and its Affiliates or (ii) any such individual whose
employment relationship is terminated by Seller or any of its Affiliates
following the Closing.
     (b) Except with respect to the individuals set forth on Schedule 7.8, for a
period of two (2) years following the Closing Date, Seller will not, and will
cause all of its Subsidiaries and its and such Subsidiaries’ respective officers
and directors not to, and shall not authorize or permit its Representatives to,
directly or indirectly, hire, retain, employ or solicit to employ or hire or
retain any of the employees of Buyer and its Affiliates as of the Closing Date
(including,

- 54 -



--------------------------------------------------------------------------------



 



for this purpose, the persons on the Agreed List of Employees) or any time
during the twelve (12) month period ending on the Closing Date; provided,
however, that this provision shall not apply to (i) general solicitations of
employment not specifically directed towards employees of Buyer and its
Affiliates or (ii) any such individual whose employment relationship is
terminated by Buyer or any of its Affiliates following the Closing.
ARTICLE VIII
TERMINATION
Section 8.1 Termination or Abandonment
     This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time:
     (a) by either Seller (by action duly authorized by the Board of Directors
of Seller, or an authorized committee thereof) or Buyer (by action of the Board
of Directors of Buyer, or an authorized committee thereof) if there has been a
breach or failure to perform by the other party of any representation, warranty,
covenant or agreement set forth in this Agreement, which breach or failure to
perform (1) in the case of a breach or failure to perform by Seller, would give
rise to the failure of a condition set forth in Section 5.1, and (2) in the case
of a breach or failure to perform by Buyer, would give rise to the failure of a
condition set forth in Section 5.2 (and in each case such breach is not
reasonably capable of being cured or such condition is not reasonably capable of
being satisfied within seven (7) Business Days after the receipt of notice
thereof by the defaulting party from the non-defaulting party, it being
understood and agreed that this Agreement may not be terminated pursuant to this
Section 8.1(a)(i) during, or following, such period of seven (7) Business Days
if such breach is cured during such period); provided, however, that the right
to terminate this Agreement is not available to the non-breaching party if the
other party is at that time in material breach of this Agreement;
     (b) by either Buyer or Seller, if a court of competent jurisdiction or
other Governmental Entity shall have issued a final, non-appealable order,
decree or ruling in each case permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated hereby;
     (c) by mutual written consent of Buyer and Seller duly authorized by the
Board of Directors of Seller and the Board of Directors of Buyer, or authorized
committee thereof; or
     (d) by either Buyer or Seller if the Closing shall not have occurred on or
before September 30, 2008, unless the failure to consummate such Closing is the
result of a wilful and material breach of any Transaction Agreement by the party
seeking to terminate this Agreement; provided, however, that the passage of such
period shall be tolled for any part thereof during which any party shall be
subject to a non-final order, decree, ruling or action restraining, enjoining or
otherwise prohibiting the consummation of such Closing.

- 55 -



--------------------------------------------------------------------------------



 



Section 8.2 Effect of Termination
     In the event of the termination of this Agreement as provided in
Section 8.1, written notice thereof shall forthwith be given to the other party
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall forthwith become null and void, except that the
Confidentiality Agreement shall survive in accordance with its terms and
Sections 8.2, 9.11, 9.12, 9.13 and 9.14 shall also survive such termination,
provided, however, that nothing herein shall relieve any party from liability
for any breach of this Agreement prior to the date of such termination. The
parties hereto acknowledge and agree that any breach or threatened breach of the
terms of this Agreement would give rise to irreparable harm for which money
damages would not be an adequate remedy and accordingly the parties agree that,
in addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.
ARTICLE IX
MISCELLANEOUS
Section 9.1 No Survival of Representations and Warranties
     None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Closing, other
than the representations and warranties in (a) Sections 3.2(a), 3.19, 4.2, and
4.8, which shall survive indefinitely.
Section 9.2 Schedule Updates
     Seller may, from time to time prior to or at the Closing, by notice in
accordance with the terms of this Agreement, supplement, amend or create any
Schedule corresponding to the representations and warranties contained in
Article III in order to add information or correct previously supplied
information. No such supplemental, amended or additional Schedule shall be
deemed to cure any breaches of a representation or warranty on or prior to the
Closing; however, if the Closing occurs, such supplement, amendment or addition
will be effective to cure and correct for all purposes any breach of any
representation, warranty or covenant which would have existed if Seller had not
made such supplement, amendment or addition, and all references to any Schedule
hereto which is supplemented or amended as provided in this Section 9.2 shall
for all purposes include such added information or corrected information. Buyer
and Seller may, from time to time prior to or at the Closing, agree in
accordance with Section 9.3 to supplement or amend any Schedule corresponding to
the definitions contained in Article I or the covenants or agreements.
Section 9.3 Amendments; Waivers
     At any time prior to the Termination Date, any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed, in the case of an amendment, by Buyer and Seller, or in the case of
a waiver, by the party against whom the

- 56 -



--------------------------------------------------------------------------------



 



waiver is to be effective. Notwithstanding the foregoing, no failure or delay by
Buyer or Seller in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right hereunder.
Section 9.4 Assignment; Binding Effect
     Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties, except that Buyer may assign, in its sole
discretion, in whole or in part, its rights, interest and obligations under this
Agreement to one or more direct or indirect wholly owned subsidiaries of Buyer
without the prior written consent of Seller, but no such assignment shall
relieve Buyer of its obligations hereunder to the extent any such subsidiary
does not satisfy its obligations hereunder.
Section 9.5 Severability
     Any term or provision of this Agreement that is invalid or unenforceable
shall be ineffective to the extent of such invalidity or unenforceability
without rendering invalid or unenforceable the remaining terms and provisions of
this Agreement so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon any
such determination, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.
Section 9.6 Notices
     Any notice, request, instruction or other communication to be given
hereunder by either party to the other party shall be in writing and delivered
personally, by nationally recognized overnight courier service, sent by postpaid
registered or certified mail, or by fax:
if to Seller, addressed to:
Datascope Corp.
14 Philips Parkway
Montvale, NJ 07645
Attention: Lawrence Saper
Fax: (210) 391-8100
With a copy to:
Dechert LLP
30 Rockefeller Plaza
New York, NY 10112

- 57 -



--------------------------------------------------------------------------------



 



Attention: Martin Nussbaum, Esq.
Fax: (212) 698-3599
and if to Buyer, to:
Mindray Medical International Limited
Mindray Building, Keji 12th Road South, High-tech
Industrial Park, Nanshan Shenzhen 518057, P.R. China
Attention: Tim Fitzpatrick, General Counsel
Fax: +86(755)2658-2596
With a copy to:
O’Melveny & Myers
31/F AIG Tower, 1 Connaught Road Central
Hong Kong S.A.R.
Attention: Gregory D. Puff, Esq.
Fax: (852) 2522-1760
or to such other address for either party as such party shall hereafter
designate by like notice.
Section 9.7 Headings
     Headings of the Articles and Sections of this Agreement are for convenience
of the parties only and shall be given no substantive or interpretive effect
whatsoever.
Section 9.8 Interpretation
     (a) Unless otherwise provided herein all monetary values stated herein are
expressed in United States currency.
     (b) Each accounting term set forth herein and not otherwise defined shall
have the meaning accorded it under GAAP as applied on a consistent basis by
Seller. For the avoidance of doubt, in the event of any discrepancy between GAAP
and the provisions of this Agreement, the provisions of this Agreement shall
control.
     (c) Whenever conversion of payments from any foreign currency for a
particular date shall be required, such conversion shall be made at the exchange
rate as published in the Wall Street Journal as of such date. Whenever
conversion of payments from any foreign currency for a particular period shall
be required, such conversion shall be made at the average of the exchange rates
published in the Wall Street Journal for the beginning and the end of the
relevant period.
     (d) The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this

- 58 -



--------------------------------------------------------------------------------



 



Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Except
where expressly indicated otherwise, references in this Agreement to any
Article, Section or Exhibit refer to Articles, Sections or Exhibits of this
Agreement and any sub-section thereof and any provision contained therein. The
words “or” or “any” are not exclusive and “such as,” “include” or “including”
are not limiting. References to this “Agreement” include all Exhibits and other
attachments hereto, which are incorporated into this Agreement by reference.
Section 9.9 Counterparts; Effectiveness
     This Agreement may be executed and delivered in one or more counterparts
(including by facsimile), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered (by fax or otherwise) to the other parties.
Section 9.10 Entire Agreement; No Third-Party Beneficiaries
     This Agreement (including the exhibits hereto) and the Confidentiality
Agreement constitute the entire agreement and supersede all other prior
agreements and understandings between the parties with respect to the subject
matter hereof and thereof and is not intended to and shall not confer upon any
person other than the parties hereto any rights or remedies hereunder.
Section 9.11 Payment of Expenses
     All costs and expenses associated with this Agreement and the transactions
contemplated thereby, including the fees of counsel and accountants, shall be
borne by the party incurring such expenses. Buyer will pay one-half and Seller
will pay one-half of all filing fees associated with compliance with HSR.
Section 9.12 Governing Law
     This Agreement, and all claims or causes of action (whether at Law, in
contract or in tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be governed
by and construed in accordance with the Laws of the State of Delaware without
giving effect to conflicts of laws principles that would result in the
application of the law of any other state.
Section 9.13 Jurisdiction; Enforcement
     The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that prior
to the termination of this Agreement in

- 59 -



--------------------------------------------------------------------------------



 



accordance with Article VIII the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the state court of the State of
New York located in New York City or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of State of New York, this being in addition
to any other remedy which they are entitled at Law or in equity. In addition,
each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in any federal or state court located in the State of New York. Each
of the parties hereto hereby irrevocably submits with regard to any such action
or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid courts.
Each of the parties hereto hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 9.13; (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject mater hereof, may not be enforced in or by such courts.
Section 9.14 WAIVER OF JURY TRIAL
     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 9.15 No Recourse
     This Agreement may only be enforced against, and any claims or causes of
action that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the corporate entities that are expressly identified as parties hereto.
Section 9.16 Determination by Seller
     Whenever a determination, decision or approval by Seller is called for in
this Agreement, such determination, decision or approval must be authorized by
Seller’s Board of Directors.

- 60 -



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 61 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                  MINDRAY MEDICAL INTERNATIONAL LIMITED    
 
           
 
  By:   /s/ Xu Hang    
 
  Name:  
 
Xu Hang    
 
  Title:   Chairman and CEO    
 
                DATASCOPE CORP.    
 
           
 
  By:   /s/ Lawrence Saper    
 
  Name:  
 
Lawrence Saper    
 
  Title:   Chairman of the Board and    
 
      Chief Executive Officer    

- 62 -